Exhibit 10.1(c)

 

EVOLVING SYSTEMS LIMITED

 

BRIDGE BANK, N.A.

 

LOAN AGREEMENT

 

 

--------------------------------------------------------------------------------


 

 

This LOAN AGREEMENT is entered into as of February 22, 2008, by and between
BRIDGE BANK, N.A. (“Bank”) and EVOLVING SYSTEMS LIMITED (“Borrower”).

 

RECITALS

 

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

 

AGREEMENT

 

The parties agree as follows:

 

1.             DEFINITIONS AND CONSTRUCTION.

 

1.1          Definitions. As used in this Agreement, the following terms shall
have the following definitions:

 

“Accounts” means, with respect to any Person, all presently existing and
hereafter arising accounts, contract rights, payment intangibles, and all other
forms of obligations owing to such Person arising out of the sale or lease of
goods (including, without limitation, the licensing of software and other
technology) or the rendering of services by such Person, whether or not earned
by performance.

 

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Facility.

 

“Affiliate” means, with respect to any Person, any other Person that controls
directly or indirectly such Person, any other Person that controls or is
controlled by or is under common control with such Person, and each of such
Person’s senior executive officers and directors. For purposes of this
definition, the term “control” (and the correlative terms, “controlled by” and
“under common control with”) shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and/or policies
of a Person, whether through ownership of securities or other interests, by
contract or otherwise

 

“Bank Expenses” means all: reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.

 

“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.

 

“Borrowing Base” means, as of any date of determination, an amount equal to
eighty percent (80%) of Eligible Accounts plus one hundred percent (100%) of
Eligible Cash, as determined by Bank with reference to the most recent Borrowing
Base Certificate delivered by Borrower.

 

“Borrowing Base Certificate” means such certificate executed by Borrower and
Parent (as to their respective Eligible Accounts and Eligible Cash) in the form
attached hereto as Exhibit C.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California or London, United Kingdom are authorized
or required to close.

 

“Capital Expenditures” means for any period, the sum (without duplication) of
all expenditures (whether paid in cash or accrued as liabilities) made by the
Credit Parties and their consolidated Subsidiaries during such period that are
required to be treated as capital expenditures under GAAP.

 

 

1

--------------------------------------------------------------------------------


 

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (ii) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.

 

“Cash” means unrestricted cash and cash equivalents.

 

“Change in Control” means (i) a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of more than 50
percent (50%) of the total voting power of Parent or (ii) the date a majority of
members of the Board of Directors of Parent is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board of Directors of Parent before the date of the
appointment or election or (iii) the date any “person” or “group” (within the
meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by the person or group) ownership of stock of Parent
possessing 30 percent (30%) or more of the total voting power of the stock of
Parent.

 

“Closing Date” means the date of this Agreement.

 

“Collateral” means collectively, all property, interests in property, collateral
and/or security granted and/or securities pledged to Bank by Borrower and any
other Person to secure the Obligations, or any part thereof, pursuant to the
Loan Documents, including, without limitation, all property in which a Lien is
granted pursuant to the Security Documents to secure the Obligations, or any
part thereof.

 

“Contingent Obligation” means, as applied to any Person, any agreement,
undertaking or arrangement by which such Person assures, guarantees, endorses,
contingently agrees to purchase or provide funds for the payment of, or
otherwise becomes or is contingently liable upon, any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (a) for the
purchase or payment of any such primary obligation or (b) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, including, without limitation, any
so-called “keepwell” or “makewell” agreement, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, (iv) otherwise to assure or to hold harmless the owner
of such primary obligation against loss in respect thereof, (v) with respect to
any letter of credit of such Person or as to which that Person is otherwise
liable for reimbursement of drawings, or (vi) with respect to any agreement or
arrangement designed to protect such Person against fluctuation in interest
rates, currency exchange rates or commodity prices; provided, however, that the
term “Contingent Obligation” shall not include endorsements for collection or
deposit in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determined
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith; provided, however, that
such amount shall not in any event exceed the maximum amount of the obligations
under the guarantee or other support arrangement.

 

“Copyrights” means any and all copyright rights, applications to register and
registrations of the same, and like protections in works of authorship and
derivative work thereof.

 

“Credit Extension” means each Advance or any other extension of credit by Bank
for the benefit of Borrower hereunder.

 

“Credit Parties” means each of Borrower, the UK Guarantor, the U.S. Guarantor
and any other Subsidiary of Parent that becomes a Credit Party pursuant to
Section 6.13 hereof. For the avoidance of doubt, Evolving Systems GmbH is not a
Credit Party.

 

 

2

--------------------------------------------------------------------------------


 

 

“Cross License Agreement” means, collectively, (i) the Intercompany License
Agreement, dated as of October 17, 2005, between Parent as licensor, and
Borrower, as licensee, and (ii) the Intercompany License Agreement, dated as of
October 17, 2005 between Borrower, as licensor, and Parent, as licensee.

 

“Daily Balance” means the outstanding principal amount of the Obligations owed
at the end of a given day.

 

“Debenture” means the debenture dated on or about the date hereof between
Borrower and Bank.

 

“EBITDA” means with respect to Credit Parties and their consolidated
Subsidiaries on a consolidated basis and without duplication for any period the
sum of the following for such period, all determined in accordance with GAAP:

 

(a)           Net Income;

 

(b)           plus the sum of the following, to the extent deducted in
determining such Net Income and without duplication:

 

                (i)            Interest Expense;

 

                (ii)           franchise and income taxes;

 

                (iii)          depreciation, amortization and impairment
expense;

 

                (iv)          all other non-cash and/or non-recurring charges
and expenses approved by Bank in its reasonable discretion (but including,
without requiring approval of Bank, non-cash charges related to accounting for
employee stock option plans as required by FAS 123R) excluding (A) accruals for
cash expenses made in the ordinary course of business and (B) write-offs of
accounts receivable;

 

                (v)           loss from any sale of assets, other than sales in
the ordinary course of business;

 

                (vi)          extraordinary losses from the sale of securities
or the extinguishment of debt; and

 

(c)           minus the sum of the following, to the extent included in
determining such Net Income and without duplication:

 

                (i)            gain from any sale of assets, other than sales in
the ordinary course of business;

 

                (ii)           extraordinary gains from the sale of securities
or the extinguishment of debt;

 

                (iii)          all other non-cash and/or non-recurring income
that is in each case not operating income;

 

                (iv)          proceeds of insurance (other than business
interruption insurance); and

 

                (v)           the amounts that would be accrued in connection
with TSE Contingent Obligations if the Credit Parties accrued for such amounts.

 

For purposes of computing EBITDA, the EBITDA of any Person accrued prior to the
date it becomes a Credit Party or is merged into or consolidated with a Credit
Party or a Subsidiary thereof that Person’s assets and acquired by a Credit
Party or a Subsidiary thereof shall be excluded.

 

“Eligible Accounts” means, at any time, those Accounts of Borrower and Parent
that arise in the ordinary course of Borrower’s or Parent’s business that comply
in all material respects with all of Borrower’s and Parent’s representations and
warranties to Bank set forth in the Loan Documents to the extent such provisions
are applicable to the Borrower’s or Parent’s Accounts and shall include both
(i) Accounts that create offsetable deferred revenue and (ii) Accounts with
respect to the account debtors listed on Appendix 1 attached hereto (or any
successor of any

 

 

3

--------------------------------------------------------------------------------


 

 

such account debtor); provided, that standards of eligibility may be fixed and
revised from time to time by Bank in Bank’s reasonable judgment based upon the
results of an audit performed by Bank in accordance with Section 4.1 and upon
notification thereof to Borrower in accordance with the provisions hereof.
Unless otherwise agreed to by Bank, Eligible Accounts shall not include the
following:

 

(a)           Accounts that the account debtor has failed to pay within ninety
(90) days of invoice date, other than Qwest, Vodafone Egypt and Cable & Wireless
Panama (or any of their respective successors), which Accounts shall be included
as Eligible Accounts provided that such Accounts are within one hundred-twenty
(120) days of invoice date;

 

(b)           Accounts with respect to an account debtor, thirty-five percent
(35%) of whose Accounts the account debtor has failed to pay within ninety (90)
days of invoice date (or, in the case of Qwest, Vodafone Egypt and Cable &
Wireless Panama, or any of their respective successors, within one-hundred
twenty (120) days of invoice date);

 

(c)           Accounts with respect to which the account debtor is an officer,
employee, or agent of Borrower;

 

(d)           Accounts with respect to which goods are placed on consignment,
guaranteed sale, sale or return, sale on approval, bill and hold, or other terms
by reason of which the payment by the account debtor may be conditional, in each
case solely to the extent thereof;

 

(e)           Accounts with respect to which the account debtor is an Affiliate
of Borrower;

 

(f)            Accounts with respect to which the account debtor does not have
its principal place of business in the United States, except Eligible Foreign
Accounts;

 

(g)           Accounts with respect to which the account debtor is the United
States or any department, agency, or instrumentality of the United States;

 

(h)           Accounts with respect to which Borrower or Parent is liable to the
account debtor for goods sold or services rendered by the account debtor to
Borrower or Parent or for deposits or other property of the account debtor held
by Borrower or Parent, but only to the extent of any amounts owing to the
account debtor against amounts owed to Borrower or Parent, as the case may be;

 

(i)            Accounts with respect to an account debtor, including
Subsidiaries and Affiliates of such account debtor, whose total obligations to
Borrower or Parent exceed thirty percent (30%) of all Accounts of Borrower and
Parent (other than for AT&T and T-Mobile (and any successor thereof) which
percentage shall be sixty-percent (60%)), to the extent such obligations exceed
the aforementioned percentage, except as approved in writing by Bank;

 

(j)            Accounts with respect to which the account debtor disputes
liability or makes any claim with respect thereto as to which Bank believes, in
its reasonable discretion, that there may be a basis for dispute (but only to
the extent of the amount subject to such dispute or claim), or is subject to any
Insolvency Proceeding, or becomes insolvent, or goes out of business; provided
that so long as adequate post-petition financing is being provided to such
account debtor, post-petition Accounts of such account debtor may be deemed
Eligible Accounts by and to the extent of Bank in its reasonable discretion;

 

(k)           Retentions and hold-backs;

 

(l)            Bonded Accounts; and

 

(m)          Accounts with respect to Accenture, American
Telecommunication, Inc., Bulgaria Telecom, MTN Nigeria, Vodafone Egypt, Vodafone
Japan, and Wireless Trade (or any of their respective successors), solely to the
extent of the percentage of foreign tax withholding set forth in the chart in
Appendix 1 for

 

 

4

--------------------------------------------------------------------------------


 

 

 

the applicable account debtor.

 

“Eligible Cash” means (i) Cash of Parent and its U.S. Subsidiaries and (ii) Cash
of Borrower and the other Subsidiaries of Parent that are incorporated,
organized or formed in the United Kingdom.

 

“Eligible Foreign Accounts” means Accounts of Borrower and Parent with respect
to which the account debtor does not have its principal place of business in the
United States and that (i) are supported by one or more letters of credit in an
amount and of a tenor, and issued by a financial institution, acceptable to
Bank, (ii) are owing from an account debtor identified in Appendix 1 (or any
successor of any such account debtor), (iii) are billed and collected in the
United Kingdom and that are the subject of a Lien in accordance with the
Security Documents or (iv) Bank approves on a case-by-case basis.

 

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

 

“Event of Default” has the meaning assigned in Article 8.

 

“Fixed Charge Coverage Ratio” means for the Credit Parties and their
consolidated Subsidiaries on a consolidated basis and without duplication, on
any date of determination, the ratio of (a) EBITDA minus Unfinanced Capital
Expenditures minus income and franchise taxes paid in cash, to (b) Fixed
Charges, in each case for the twelve months then ending.

 

“Fixed Charges” means, for any period, the sum of the following for the Credit
Parties and their consolidated Subsidiaries, on a consolidated basis and without
duplication: (a) Total Debt Service and (b) dividends, repurchases or
redemptions of equity and/or distributions paid in cash.

 

“Foreign Subsidiary” means any Subsidiary of a Person that is not a U.S.
Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Governmental Authority” means any federal, state, foreign, municipal, national,
provincial, local or other governmental department, court, commission, board,
bureau, agency or instrumentality or political subdivision thereof, or any
entity or officer exercising executive, legislative or judicial, regulatory or
administrative functions of or pertaining to any government or any court.

 

“Guarantees” means any guaranty executed by a Guarantor to secure any of the
Obligations including without limitation, the guarantees entered into pursuant
to Section 6.13.

 

“Guarantor” means any Credit Party other than Borrower, and “Guarantors” shall
mean all such other Credit Parties.

 

“Hedging Agreements” means any swap agreements (as defined in Section 101 of the
U.S. Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates
and entered into for bona fide hedging purposes and not for speculation.

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money, (b) all obligations for the deferred purchase price of
property or services (other than trade payables incurred and payable in the
ordinary course of business of such Person), (c) the face amount of all letters
of credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person, (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, (e) all capital lease obligations and (f) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (e) above.

 

5

--------------------------------------------------------------------------------


 

 

“Insolvency Proceeding” means (a) with respect to a Person incorporated,
organized or formed in a jurisdiction in the United States, any proceeding
commenced by or against such Person under any provision of the United States
Bankruptcy Code, as amended, or under any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, formal or informal
moratoria, compositions, extension generally with its creditors, or proceedings
seeking reorganization, arrangement, or other relief and (b) with respect to a
Person incorporated, organized or formed in the United Kingdom, any proceeding
commenced by or against such Person under the Insolvency Act 1986.

 

“Intellectual Property Collateral” means all of Borrower’s right, title, and
interest in and to the following: (1) Copyrights, Trademarks, Patents, and trade
secrets; (2) claims for damages by way of past, present and future infringement
of any of the rights included above; (3) all licenses or other rights to use any
of the Copyrights, Patents or Trademarks included above, and all license fees
and royalties arising from such use to the extent permitted by such license or
rights; (4) all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents included above; and (5) all proceeds and products of the
foregoing, including, without limitation, all payments under insurance or any
indemnity or warranty payable in respect of any of the foregoing included above.

 

“Interest Expense” means total interest expense generated during the period in
question (including attributable to conditional sales contracts, capital leases
and other title retention agreements in accordance with GAAP and all unused line
and commitment fees and administrative and similar fees) of the Credit Parties
and their consolidated Subsidiaries on a consolidated basis and without
duplication with respect to all outstanding Indebtedness, including accrued
interest and interest paid in kind and capitalized interest, but excluding
commissions, discounts and other fees owed with respect to letters of credit and
bankers’ acceptance financing, net costs under Hedging Agreements and fees
payable to Bank on the Closing Date under Section 2.5.

 

“Inventory” means all “inventory” (as defined in the Code) in which Borrower has
or acquires any interest, including work in process and finished products
intended for sale or lease or to be furnished under a contract of service, of
every kind and description now or at any time hereafter owned by or in the
custody or possession, actual or constructive, of Borrower, including such
inventory as is temporarily out of its custody or possession or in transit.

 

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“Lending Office” means, with respect to Bank (including any Transferee), the
office or offices of Bank specified as its “Lending Office” opposite its name on
the applicable signature page hereto, or such other office or offices of Bank as
it may from time to time notify Borrower.

 

“Letter of Credit Exposure” means, at the time in question, the sum, without
duplication, of (i) the aggregate undrawn amount of all outstanding Letters of
Credit, plus (ii) the aggregate unreimbursed amount of all drawn Letters of
Credit, in each case at such time.

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Loan Documents” means, collectively, this Agreement, any promissory note
executed by Borrower evidencing the Advances, and any other agreement entered
into in connection with this Agreement, all as amended or extended from time to
time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business
operations or condition (financial or otherwise) of Borrower and its
Subsidiaries taken as a whole or (ii) the ability of Borrower to repay the
Obligations or otherwise perform its obligations under the Loan Documents or
(iii) the enforceability or priority of Bank’s security interests in the
Collateral.

 

“Net Income” means, for any period, the net income (or loss) of the Credit
Parties and their consolidated Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP;
provided, that there shall be excluded (a) the income (or loss) of any Person in
which any other Person (other than a Credit Party or a “Credit Party” under and
as defined in the US Loan Agreement) has a joint ownership

 

 

6

--------------------------------------------------------------------------------


 

 

interest, except to the extent of the amount of dividends or other distributions
actually paid to any Credit Party by such Person during such period, (b) the
income (or loss) of any Person accrued prior to the date it becomes or is merged
into or consolidated with a Credit Party or a “Credit Party” under and as
defined in the US Loan Agreement or that Person’s assets are acquired by a
Credit Party or a “Credit Party” under and as defined in the US Loan Agreement,
(c) the income of any Subsidiary of such Person to the extent that the
declaration or payment of dividends or similar distributions of that income by
that Subsidiary is not at the time permitted by operation of the terms of the
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary and (d) the income (loss)
associated with any Hedging Agreements.

 

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any Loan
Document, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding involving Borrower.

 

“Organizational Documents” means (a) for any corporation, the memorandum and/or
certificate or articles of incorporation, the bylaws, any certificate of
designation, or other instrument relating to the rights of preferred
shareholders or stockholders of such corporation and any shareholder rights
agreement, (b) for any partnership, the partnership agreement and, if
applicable, the certificate of limited partnership, and (c) for any limited
liability company, the operating agreement and articles or certificate of
formation or organization.

 

“Parent” means Evolving Systems, Inc., a Delaware corporation.

 

“Patents” means all patents and patent applications, including without
limitation divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same.

 

“Permitted Indebtedness” means:

 

(a)           Indebtedness in favor of Bank arising under this Agreement or any
other Loan Document;

 

(b)           Indebtedness existing on the Closing Date and disclosed in the
Schedule including extensions and replacements thereof provided that the
principal amount of such Indebtedness as of the date of such extension or
replacement is not increased and the maturity and weighted average life thereof
are not shortened;

 

(c)           Indebtedness not to exceed an amount equal to $250,000 in the
aggregate at any time outstanding constituting capital lease obligations;

 

(d)           Indebtedness incurred after the Closing Date secured by Liens
permitted under clause (c)(i) of the definition of “Permitted Liens” provided
(i) the principal amount of such Indebtedness secured thereby does not exceed
100% of the cost of the subject property and (ii) the aggregate amount thereof
outstanding at any given time does not exceed an amount equal to $200,000;

 

(e)           Subordinated Debt;

 

(f)            inter-company unsecured Indebtedness arising from loans made by
Borrower to its Wholly-Owned Subsidiaries that are Credit Parties to fund
working capital requirements of such Subsidiaries in the ordinary course of
business; provided, that, upon the request of Bank, such Indebtedness shall be
evidenced by promissory notes having terms (including subordination terms)
satisfactory to Bank, the sole originally executed counterparts of which shall
be pledged and delivered to Bank as security for the Obligations;

 

(g)           inter-company unsecured Indebtedness not listed in the Schedule on
the Closing Date arising from loans made by Borrower to Evolving Systems GmbH, a
German corporation, so long as Evolving Systems GmbH is a Wholly-Owned
Subsidiary of Borrower, to fund working capital requirements of such Subsidiary
in the ordinary course of business; provided, that, that upon the request of
Bank, such Indebtedness shall

 

 

7

--------------------------------------------------------------------------------


 

 

be evidenced by promissory note(s) having terms (including subordination terms)
satisfactory to Bank, the sole originally executed counterpart(s) of which shall
be pledged and delivered to Bank as security for the Obligations; provided,
however, that the aggregate amount of Investments permitted pursuant to
subsection (i) of the definition of Permitted Investments and outstanding
Indebtedness permitted pursuant to this subsection (g) does not exceed $100,000
at any time;

 

(h)           the incurrence by Borrower or any Subsidiary thereof of
Indebtedness up to an amount equal to $50,000 arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds, so long as such Indebtedness is covered within
five Business Days;

 

(i)            unsecured Indebtedness of Borrower or its Subsidiaries incurred
in connection with the financing of insurance premiums in the ordinary course of
business with respect to insurance required or permitted under Section 6.5 up to
an amount equal to $500,000 in aggregate annual premiums;

 

(j)            Borrower or any of its Subsidiaries that are Credit Parties may
enter into guarantees of Indebtedness of Borrower or any such Subsidiary that is
a Credit Party otherwise permitted under the other subsections of this
definition of “Permitted Indebtedness”;

 

(k)           Borrower may enter into unsecured Hedging Agreements in the
ordinary course of business for bona fide hedging purposes and not for
speculation in an aggregate notional or contract amount not to exceed $250,000
outstanding at any time;

 

(l)            Contingent Obligations in respect of Borrower’s guarantee of the
expenses incurred by certain employees in connection with the use of credit
cards sponsored by Borrower in an aggregate amount not to exceed $150,000 at any
time outstanding;

 

(m)          Contingent Obligations incurred in the ordinary course of business
with respect to surety and appeal bonds, performance bonds and other similar
obligations; and

 

(n)           other unsecured Indebtedness of Borrower and its Subsidiaries not
to exceed an amount equal to $50,000 in the aggregate outstanding at any time.

 

“Permitted Investment” means:

 

(a)           Investments existing on the Closing Date disclosed in the
Schedule;

 

(b)           (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one (1) year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (iii) certificates
of deposit maturing no more than one (1) year from the date of investment
therein issued by Bank and (iv) Bank’s money market accounts or other money
market funds substantially all of whose assets are comprised of securities of
the type described in clauses (i) through (iii) above;

 

(c)           Investments created by the Loan Documents;

 

(d)           trade credit extended by Borrower and its Subsidiaries in the
ordinary course of business and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(e)           Investments constituting inter-company Permitted Indebtedness;

 

(f)            loans to employees and advances for business travel and similar
temporary advances made in the ordinary course of business to officers,
directors and employees, not to exceed an amount

 

 

8

--------------------------------------------------------------------------------


 

equal to $25,000 in the aggregate at any time outstanding;

 

(g)           the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business;

 

(h)           Investments constituting transactions otherwise permitted under
this Agreement;

 

(i)            Investments in the Capital Stock of Evolving Systems GmbH not
listed in the Schedule on the Closing Date; provided that the aggregate amount
of such Investments permitted under this subsection (i) and the outstanding
Indebtedness permitted under subsection (g) of the definition of Permitted
Indebtedness shall not exceed $100,000 at any time;

 

(j)            Investments by Borrower or any of its Subsidiaries in any
Subsidiary of Borrower that is or concurrent with such Investment becomes a
Credit Party;

 

(k)           Investments received in compromise or resolution of litigation or
arbitration proceedings with Persons who are not Affiliates of Borrower up to an
amount equal to $50,000 in the aggregate; and

 

(l)            Investments represented by prepaid expenses made in the ordinary
course of business.

 

For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“Permitted Liens” means the following:

 

(a)           Any Liens existing on the Closing Date and disclosed in the
Schedule or arising under this Agreement, the other Loan Documents or any of the
US Loan Documents;

 

(b)           Liens for taxes, fees, assessments or other governmental charges
or levies, either (i) not delinquent or (ii) being contested in good faith by
appropriate proceedings and, with respect to this clause (ii), all such items do
not exceed $250,000 against Persons organized in the United States in the
aggregate at any time or such items do not exceed $1,500,000 against Persons
organized outside the United States in the aggregate at any time;

 

(c)           (i) Purchase money Liens securing Indebtedness permitted under
clause (d) of the definition of “Permitted Indebtedness”; provided, that (x) any
such Lien attaches to the subject property concurrently with or within twenty
(20) days after the acquisition thereof, (y) such Lien attaches only to the
subject property; and (ii) Liens arising under capital leases permitted under
clause (c) of the definition of “Permitted Indebtedness” to the extent such
Liens attach only to the property that is the subject of such capital leases;

 

(d)           Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (a) through (c) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase;

 

(e)           Statutory Liens of landlords, carriers, warehousemen, mechanics
and/or materialmen and other similar Liens imposed by law or that arise by
operation of law in the ordinary course of business that, in any such case, are
only for amounts not yet delinquent or which are being contested in good faith
by appropriate proceedings (which have the effect of preventing or staying the
forfeiture or sale of the property subject thereto) and with respect to which
adequate reserves or other appropriate provisions are being maintained by such
Person in accordance with GAAP;

 

(f)            Liens incurred or deposits or pledges made in the ordinary course
of business (including, without limitation, surety bonds and appeal bonds) in
connection with workers’ compensation,

 

 

9

--------------------------------------------------------------------------------


 

 

unemployment insurance and other types of social security benefits or to secure
the performance of tenders, bids, leases, trade contracts, statutory obligations
and other similar obligations (other than for the repayment of Indebtedness);

 

(g)           Any attachment or judgment Lien provided that the enforcement of
such Liens is effectively stayed, satisfied, vacated, dismissed or discharged
within 30 days of issuance or execution and such Liens secure claims not
otherwise constituting an Event of Default;

 

(h)           Easements, rights of way, restrictions, zoning ordinances,
reservations, covenants and other similar charges, title exceptions or
encumbrances relating to real property of Borrower and any Subsidiaries incurred
in the ordinary course of business that, either individually or in the
aggregate, are not substantial in amount, do not interfere in any material
respect with the use of the property affected or the ordinary conduct of the
business of Borrower and do not result in material diminution in value of the
property subject thereto;

 

(i)            Liens arising by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off, recoupment, combination of
accounts or similar rights as to deposit accounts or other funds maintained with
a creditor depository institution;

 

(j)            Liens that arise under customary non-assignment provisions in
contracts, leases, subleases, licenses and sublicenses entered into with
unaffiliated third parties in the ordinary course of business; and

 

(k)           Liens of licensors and sublicensors on licenses and sublicenses of
Intellectual Property Collateral or other intellectual property (if any) of
Borrower or any Subsidiary thereof entered into in the ordinary course of
business.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

“Prime Rate” means the variable rate of interest, per annum, that appears in The
Wall Street Journal on the date of measurement, whether or not such announced
rate is the lowest rate available from Bank.

 

“Responsible Officer” means, (a) with respect to any Credit Party, the chief
executive officer or the president of such Credit Party, or any other officer
having substantially the same authority and responsibility; or (b) with respect
to compliance with financial covenants or delivery of financial information
under this Agreement, the chief financial officer or the treasurer of Borrower
or Parent, as the case may be, or any other officer having substantially the
same authority and responsibility.

 

“Revolving Facility” means the facility under which Borrower may request Bank to
issue Advances, as specified in Section 2.1(a) hereof or Letters of Credit, as
specified in Section 2.1(b).

 

“Revolving Line Limit” means Five Million Dollars ($5,000,000).

 

“Revolving Maturity Date” means February 22, 2011.

 

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

 

“Security Documents” means, collectively, the Debenture, the Guarantees, the
Share Charge, and all other agreements, documents and instruments that create or
perfect the Liens in the Collateral, as the same may be modified, amended or
supplemented from time to time.

 

“Senior Debt” means, on any date of determination, the Obligations hereunder and
all Indebtedness under the US Loan Agreement (provided that, for purposes of
determining the Indebtedness outstanding under this Agreement and under the
“Revolving Loan Facility” under (and as defined in) the US Loan Agreement as of
the end of each fiscal quarter, “Senior Debt” shall mean the average daily
amount of outstanding principal and accrued

 

 

10

--------------------------------------------------------------------------------


 

 

interest on the Revolving Facility and the “Revolving Facility” under (and as
defined in) the US Loan Agreement for such fiscal quarter), on a consolidated
basis and without duplication. For all purposes of this Agreement, the term
“Senior Debt” shall be calculated to include (i.e., not net of) discounts,
deductions or allocations relating or applicable to or arising from any equity
or equity participation or fees, whether under GAAP or otherwise.

 

“Share Charge” means the charge by the UK Guarantor of the entire issued share
capital of Borrower in favor of Bank dated on or about the date hereof.

 

“Shares” means (i) the Capital Stock owned or held of record or beneficially by
Borrower on the Closing Date as listed on Annex A hereto (and the certificates,
copies of which are attached hereto, representing such shares, securities and/or
interests, if any) and (ii) all other Capital Stock, equity securities and
ownership interests of any future direct Subsidiary of Borrower; provided,
however, that “Shares” shall not include any shareholding in Evolving Systems
GmbH.

 

“Subordinated Debt” means any debt incurred by Borrower or any of its
Subsidiaries that is subordinated to the debt owing by Borrower to Bank on terms
acceptable to Bank (and identified as being such by Borrower and Bank).

 

“Subsidiary” means, as to any initial Person, any other Person in which more
than fifty percent (50%) of all equity, membership, partnership or other
ownership interests is owned directly or indirectly by such initial Person or
one or more of its Subsidiaries. For purposes of the Loan Documents, any
reference to “Subsidiary” shall be deemed to refer to a Subsidiary of Borrower
unless the context provides otherwise.

 

“Total Debt” means, on any date of determination, the total Indebtedness of the
Credit Parties and their consolidated Subsidiaries on a consolidated basis and
without duplication, including, without limitation, all Indebtedness under the
Loan Documents, US Loan Documents and all accrued interest on the foregoing
(including, without limitation, all interest paid in kind) and all capital lease
obligations and including, without duplication, Contingent Obligations
consisting of guarantees of Indebtedness that otherwise would constitute Total
Debt of other Persons (provided that, for purposes of determining the
Indebtedness outstanding under any revolving credit facility (including this
Agreement and the US Loan Agreement) as of the end of each fiscal quarter,
“Total Debt” shall mean the average daily amount of outstanding principal and
accrued interest on such revolving credit facility for such fiscal quarter). For
all purposes of this Agreement, the term “Total Debt” shall be calculated to
include (i.e., not net of) discounts, deductions or allocations relating or
applicable to or arising from any equity or equity participation or fees,
whether under GAAP or otherwise.

 

“Total Debt Service” means, for any period, the sum for Credit Parties and their
consolidated Subsidiaries on a consolidated basis of (a) scheduled payments of
principal on any an all Total Debt during such period, (b) other required
payments of principal on Total Debt other than the Obligations, (c) any other
cash amounts due or payable with respect to, in connection with or on Total Debt
during such period , and (d) Interest Expense paid in cash or required to be
paid in cash during such period.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same, and the entire
goodwill of the business of Borrower connected with and symbolized by such
trademarks.

 

“Transfer Pricing Agreements” means (i) the Master Services Agreement entered
into between Parent and Evolving Systems Networks India Pvt Ltd, dated as of the
31st day of August, 2004, as amended December 8, 2004, June 1, 2005 and April 1,
2006, and the Master Services Agreement entered into between Borrower and
Evolving Systems Networks India Pvt Ltd, dated as of the 1st day of June 2005,
amended April 1, 2006, and (ii) agreements on transfer pricing in form and
substance reasonably satisfactory to Bank.

 

“Treaty Lender” means a person which is beneficially entitled to interest under
the Revolving Facility and (i) is treated as a resident of a Treaty State for
the purposes of a Treaty, (ii) does not carry on a trade or business in the
United Kingdom through a permanent establishment with which such person’s
participation in this Agreement as a lender is effectively connected or to which
payments under this Agreement are attributable; and (iii) is, pursuant to

 

 

11

--------------------------------------------------------------------------------


 

 

the terms of the relevant Treaty, entitled to full exemption from or repayment
of United Kingdom tax in respect of interest payable by Borrower under the
Revolving Facility.

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom that makes provision for exemption from tax
imposed by the United Kingdom on interest.

 

“TSE Contingent Obligations” means the deferred payment obligations to the
Sellers (as defined in Section 1.4 of the TSE Purchase Agreement).

 

“TSE Purchase Agreement” means the Acquisition Agreement of Telecom Software
Enterprises, LLC, dated as of October 15, 2004 among Evolving Systems, Inc., as
Buyer, and Lisa Marie Maxson and Peter McGuire, as Sellers.

 

“UK Guarantor” means Evolving Systems Holdings Ltd and each Subsidiary of such
company (other than Borrower) incorporated under the laws of England and Wales
that subsequently becomes a Credit Party under this Agreement.

 

“Unfinanced Capital Expenditures” means, for any period, all Capital
Expenditures made during such period other than any Capital Expenditures
financed within 30 days of such expenditure with the proceeds of Permitted
Indebtedness (Permitted Indebtedness, for this purpose, does not include
advances under a revolving line of credit), including, without limitation,
advances under the Revolving Facility and the revolving loan facility
established pursuant to the US Loan Documents.

 

“U.S. Guarantor” means each of Parent and any other U.S. Subsidiary of Parent
that subsequently becomes a Credit Party under this Agreement.

 

“U.S. Subsidiary” shall mean any Subsidiary of a Person incorporated or
otherwise organized under the laws of the United States of America or a state of
the United States of America or the District of Columbia.

 

“US Loan Agreement” means the Loan and Security Agreement dated the date hereof
by and between Parent and Bank, as the same be amended, modified, supplemented
or restated from time to time.

 

“US Loan Documents” means the US Loan Agreement and all other agreements,
documents, instruments and certificates heretofore or hereafter executed in
connection with the US Loan Agreement.

 

“Wholly-Owned Subsidiary” shall mean, with respect to any Person, any Subsidiary
of such Person in which (other than directors’ qualifying shares required by
law) one hundred percent (100%) of the equity, at the time as of which any
determination is being made, is owned, beneficially and of record, by such
Person or by one or more of the other Wholly-Owned Subsidiaries of such Person,
or both.

 

Unless otherwise specified in any Loan Document, this Agreement, any other Loan
Document and any agreement or contract referred to herein shall mean such
agreement or contract, as modified, amended, supplemented or restated and in
effect from time to time, subject to any applicable restrictions set forth in
the Loan Documents.

 

1.2          Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP and all calculations made
hereunder shall be made in accordance with GAAP. When used herein, the terms
“financial statements” shall include the notes and schedules thereto.

 

 

12

--------------------------------------------------------------------------------


 

2.             LOAN AND TERMS OF PAYMENT.

 

2.1          Credit Extensions.

 

                Borrower promises to pay to the order of Bank, in lawful money
of the United States of America, the aggregate unpaid principal amount of all
Credit Extensions made by Bank to Borrower hereunder in accordance with the
terms hereof.  Borrower shall also pay interest on the unpaid principal amount
of Advances at rates in accordance with the terms hereof.

 

(a)           Revolving Advances.

 

(i)            Subject to and upon the terms and conditions of this Agreement,
Borrower may request, and Bank shall make available, Advances from time to time
in an aggregate outstanding amount not to exceed the lesser of (i) the Revolving
Line Limit or (ii) the Borrowing Base minus, in each case, the Letter of Credit
Exposure and the FX Amount.  Subject to the terms and conditions of this
Agreement, amounts borrowed pursuant to this Section 2.1(a) may be repaid and
reborrowed at any time prior to the Revolving Maturity Date, at which time all
Advances under this Section 2.1(a) shall be immediately due and payable. 
Borrower may prepay any Advances in whole or in part without penalty or premium.

 

(ii)           Whenever Borrower desires an Advance, Borrower will notify Bank
by facsimile transmission or telephone no later than 3:00 p.m. Pacific time, on
the Business Day that the Advance is to be made.  Each such notification shall
be promptly confirmed by a Payment/Advance Form in substantially the form of
Exhibit B hereto.  Bank is authorized to make Advances under this Agreement,
based upon instructions received from a Responsible Officer of Borrower or a
designee of a Responsible Officer of Borrower, or without instructions if in
Bank’s discretion such Advances are necessary to meet Obligations which have
become due and remain unpaid after expiration of any applicable grace or cure
period and the giving of any required notice of such non-payment.  Bank shall be
entitled to rely on any telephonic notice given by a person who Bank reasonably
believes to be a Responsible Officer or a designee thereof.  Bank will credit
the amount of Advances made under this Section 2.1(a) to such deposit account or
Obligation as Borrower specifies.

 

(b)           Letters of Credit.  Subject to the terms and conditions of this
Agreement, at any time prior to the Revolving Maturity Date, Bank agrees to
issue letters of credit for the account of Borrower and the other Credit Parties
(each, a “Letter of Credit” and collectively, the “Letters of Credit”) in an
aggregate outstanding face amount not to exceed the lesser of the Revolving Line
Limit or the Borrowing Base minus, in each case, the aggregate amount of the
outstanding Advances and the FX Amount at any time, provided that the aggregate
face amount of all outstanding Letters of Credit shall not exceed $500,000, and
provided further that no Letter of Credit is used directly or indirectly to
benefit the holders of the Subordinated Notes (as defined in the US Loan
Agreement) or otherwise will violate Sections 151 to 158 of the Companies Act
1985.  All Letters of Credit shall be, in form and substance, acceptable to Bank
in its reasonable discretion and shall be subject to (i) the terms and
conditions of Bank’s form of standard application and letter of credit agreement
with such changes thereto as Borrower and Bank may agree (the “Application”) and
(ii) payment by Borrower of Bank’s standard fees.  In the event of any conflict
between the terms of the Agreement and the terms of any Application, the terms
of this Agreement shall control.  If Bank is obligated to advance funds under a
Letter of Credit, Borrower immediately shall reimburse the amount of the funds
so advanced not later than 10:00 a.m. (Pacific time) on the date that such
payment is made by Bank under the Letter of Credit, if Borrower shall have
received written or telephonic notice of such payment prior to 9:00 a.m.
(Pacific time) on such date, or, if such notice has not been received by
Borrower prior to such time on such date, then not later than 10:00 a.m.
(Pacific time), on the first Business Day that Borrower has such notice prior to
prior to 9:00 a.m. (Pacific time), and, in the absence of such reimbursement,
the unreimbursed amount automatically shall be deemed to be an Advance under
Section 2.1(a).  To the extent an unreimbursed amount under a Letter of Credit
is deemed to be an Advance hereunder, Borrower’s obligation to reimburse such
amount shall be discharged and replaced by the resulting Advance.  If any
portion of the Letter of Credit Exposure, whether or not then due and payable,
remains unpaid or outstanding on the Revolving Maturity Date or such earlier
date as this Agreement may be terminated, Borrower shall:  (A) provide cash
collateral therefor on terms reasonably acceptable to Bank; or (B) cause all
such Letters of Credit and guaranties thereof, if any, to be cancelled and
returned; or (C) deliver a stand-by letter (or letters) of credit in guarantee
of such portion of the Letter of Credit Exposure, which stand-by letter (or
letters) of credit shall be of like tenor and duration (plus thirty (30)
additional days) as, and in an amount equal to at

 

13

--------------------------------------------------------------------------------


 

least 105% of the aggregate maximum amount then available to be drawn under,
such Letters of Credit to which such outstanding Letter of Credit Exposure
relate and shall be issued by a Person, and shall be subject to such terms and
conditions, as are reasonably satisfactory to Bank.  The obligation of Borrower
to reimburse Bank for drawings made under Letters of Credit shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, the Application, and such Letters of Credit,
under all circumstances whatsoever; provided, however, that after paying in full
its reimbursement obligation hereunder, nothing herein shall adversely affect
the right of Borrower to commence any proceeding against Bank for any wrongful
disbursement made by Bank under a Letter of Credit as a result or solely to the
extent of acts or omissions constituting gross negligence or willful misconduct
on the part of Bank.  Borrower shall indemnify, defend, protect, and hold Bank
harmless from any loss, cost, expense or liability, including, without
limitation, reasonable attorneys’ fees, arising out of or in connection with any
Letters of Credit, except for expenses caused by Bank’s gross negligence or
willful misconduct.

 

(c)           Foreign Exchange Sublimit.  Subject to and upon the terms and
conditions of this Agreement and any other agreement that Borrower may enter
into with the Bank in connection with foreign exchange transactions, including
foreign exchange services (“FX Contracts”) and subject to the availability under
the Revolving Line Limit and the Borrowing Base minus, in each case, the
aggregate amount of the outstanding Advances and the Letter of Credit Exposure
any time, Borrower may request Bank to enter into FX Contracts with Borrower due
not later than the Revolving Maturity Date.  Borrower shall pay any standard
issuance and other fees that Bank notifies Borrower in advance will be charged
for issuing and processing FX Contracts for Borrower.  The FX Amount shall at
all times be equal to or less than $500,000.  The “FX Amount” shall equal the
amount determined by multiplying (i) the aggregate amount, in United States
Dollars, of FX Contracts between Borrower and Bank remaining outstanding as of
any date of determination by (ii) the applicable Foreign Exchange Reserve
Percentage as of such date.  The “Foreign Exchange Reserve Percentage” shall be
a percentage as determined by Bank, in its reasonable discretion from time to
time.  If at any time the Revolving Facility is terminated or otherwise ceases
to exist, Borrower shall promptly secure in cash all obligations under the
Foreign Exchange Sublimit on terms reasonably acceptable to Bank.

 

2.2          Overadvances.  If the aggregate amount of the outstanding Advances
plus the aggregate amounts outstanding under the Letters of Credit, and the FX
Amount, exceeds the lesser of the Revolving Line Limit or the Borrowing Base at
any time, Borrower shall promptly pay to Bank, in cash, and/or cash
collateralize the obligations under outstanding Letters of Credit, in an
aggregate amount equal to such excess.

 

2.3          Interest Rates, Payments, and Calculations.

 

(a)           Interest Rates.

 

(i)            Advances.  Except as set forth in Section 2.3(b), the Advances
shall bear interest, on the outstanding Daily Balance thereof, at a rate per
annum equal to one half of one percent (0.50%) above the Prime Rate.

 

(b)           Late Fee; Default Rate.  If any payment is not made within ten
(10) days after the date such payment is due, Borrower shall pay Bank a late fee
equal to the lesser of (i) five percent (5%) of the amount of such unpaid amount
or (ii) the maximum amount permitted to be charged under applicable law.  All
Obligations shall bear interest, from and after the occurrence and during the
continuance of an Event of Default, at a rate equal to four (4) percentage
points above the interest rate applicable immediately prior to the occurrence of
the Event of Default.

 

(c)           Payments.  Subject to Section 12.4(f), interest hereunder shall be
due and payable on the tenth calendar day of each month during the term hereof. 
To the extent permitted by applicable law, any interest not paid when due shall
be compounded by becoming a part of the Obligations, and such interest shall
thereafter accrue interest at the rate then applicable hereunder.  Subject to
Section 12.4 (Taxes), all payments shall be free and clear of any taxes,
withholdings, duties, impositions or other charges, to the end that Bank will
receive the entire amount of any Obligations payable hereunder, regardless of
source of payment.  Payments will be made via wire transfer to Bank.

 

14

--------------------------------------------------------------------------------


 

(d)           Computation.  In the event the Prime Rate is changed from time to
time hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate.  All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.

 

2.4          Crediting Payments.  If an Event of Default does not exist, Bank
shall credit a wire transfer of funds, check or other item of payment to such
deposit account or Obligation as Borrower specifies.  If an Event of Default
exists, the receipt by Bank of any wire transfer of funds, check, or other item
of payment shall be immediately applied to conditionally reduce Obligations, but
shall not be considered a payment on account unless such payment is of
immediately available federal funds or unless and until such check or other item
of payment is honored when presented for payment.  Notwithstanding anything to
the contrary contained herein, any wire transfer or payment received by Bank
after 12:00 noon Pacific time shall be deemed to have been received by Bank as
of the opening of business on the immediately following Business Day.  Whenever
any payment to Bank under the Loan Documents would otherwise be due (except by
reason of acceleration) on a date that is not a Business Day, such payment shall
instead be due on the next Business Day, and additional fees or interest, as the
case may be, shall accrue and be payable for the period of such extension.

 

2.5          Fees.  Borrower shall pay to Bank the following:

 

(a)           Facility Fee.  On the Closing Date, a Facility Fee equal to
$25,000, which shall be nonrefundable; and

 

(b)           Bank Expenses.  On the Closing Date, all Bank Expenses incurred
through the Closing Date, including reasonable attorneys’ fees and expenses and,
after the Closing Date, all Bank Expenses, including reasonable attorneys’ fees
and expenses, not later than ten Business Days after written demand therefor. 
Bank shall endeavor to provide reasonable supporting documentation for the
amount of any Bank Expenses payable by Borrower to Bank under this
Section 2.5(b).

 

2.6          Term.  This Agreement shall become effective on the Closing Date
and, subject to Section 12.8, shall continue in full force and effect for so
long as any Obligations remain outstanding (other than contingent indemnity
obligations for which no claim has been made) or Bank has any obligation to make
Credit Extensions under this Agreement.  Notwithstanding the foregoing, Bank
shall have the right to terminate its obligation to make Credit Extensions under
this Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.  Notwithstanding termination, Bank’s Lien on
the Collateral shall remain in effect for so long as any Obligations are
outstanding (other than contingent indemnity obligations for which no claim has
been made).

 

3.             CONDITIONS OF LOANS.

 

3.1          Conditions Precedent to Initial Credit Extension.  The obligation
of Bank to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, the following:

 

(a)           this Agreement, executed by Borrower;

 

(b)           a certificate of the Secretary of Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Agreement;

 

(c)           a Guaranty from the UK Guarantor;

 

(d)           a Share Charge executed by the UK Guarantor together with the
certificates for the shares charged thereby and transfers of these executed but
undated and with the transferee left blank and together also with a Members’
Resolution of the Borrower amending its Articles of Association;

 

15

--------------------------------------------------------------------------------


 

(e)           a Guaranty from the U.S. Guarantor;

 

(f)            a certificate of the Secretary of each Guarantor with respect to
incumbency and resolutions authorizing the execution and delivery of its
respective Guaranty;

 

(g)           legal opinion from Borrower’s counsel, in a form acceptable to
Bank;

 

(h)           payoff letter from CapitalSource Finance LLC and any documents
required to terminate its security interest in Borrower’s assets;

 

(i)            the Debenture executed by Borrower;

 

(j)            payment of the fees and Bank Expenses then due specified in
Section 2.5 hereof;

 

(k)           most recent consolidated financial statements of Parent;

 

(l)            an audit of the Collateral, the results of which shall be
satisfactory to Bank; and

 

(m)          such other documents, and completion of such other matters, as Bank
may reasonably deem necessary or appropriate.

 

3.2          Conditions Precedent to all Credit Extensions.  The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:

 

(a)           in the case of an Advance, the timely receipt by Bank of the
Payment/Advance Form as provided in Section 2.1; and

 

(b)           the representations and warranties contained in Section 5 shall be
true and correct in all material respects on and as of the date of such
Payment/Advance Form, in the case of an Advance, and on the effective date of
such Credit Extension as though made at and as of each such date (except, in
each case, to the extent where such representations and warranties expressly
relate to an earlier date, in which case they shall have been true and correct
in all respects as of such earlier date), and no Event of Default shall have
occurred and be continuing as of the date of such Credit Extension, or would
exist after giving effect to such Credit Extension.  The making of each Credit
Extension shall be deemed to be a representation and warranty by Borrower on the
date of such Credit Extension as to the accuracy of the facts referred to in
this Section 3.2.

 

4.             INSPECTION RIGHTS.

 

4.1          Bank (through any of its officers, employees, or agents) shall have
the right, upon reasonable prior notice, from time to time during Borrower’s
usual business hours but no more than once a year (unless an Event of Default
has occurred and is continuing), to inspect Borrower’s Books and to make copies
thereof and to check, test, and appraise the Collateral and to audit Borrower’s
Accounts in order to verify Borrower’s financial condition or the amount,
condition of, or any other matter relating to, the Collateral.  Bank and any
such officers, employees and agents shall maintain the confidentiality of all
non-public information (whether written or verbal and whether specifically
identified as “confidential”) obtained during such visits, inspections,
examinations, audits or meetings in accordance with Section 12.9.  Until the US
Loan Agreement is terminated and so long as no Event of Default has occurred and
is continuing, Bank agrees to coordinate exercise of its rights under this
Section 4.1 with any exercise of Bank’s rights under Section 4.4 of the US Loan
Agreement.

 

5.             REPRESENTATIONS AND WARRANTIES.

 

Borrower represents and warrants as follows:

 

5.1          Due Organization and Qualification.  Borrower and each Subsidiary
of Borrower is a corporation, partnership, or other form of entity, as the case
may be, validly existing under the laws of its

 

16

--------------------------------------------------------------------------------


 

jurisdiction of incorporation, organization or formation and qualified and
licensed to do business in each jurisdiction where the failure so to qualify or
be licensed or qualified would reasonably be expected to result in a Material
Adverse Effect.

 

5.2          Due Authorization; No Conflict.  The execution, delivery, and
performance by Borrower of the Loan Documents to which it is a party (a) are
within Borrower’s powers, (b) have been duly authorized by all requisite company
action, (c) are not in conflict with nor constitute a breach of any provision
contained in Borrower’s Organizational Documents, and (d) will not constitute an
event of default under any agreement to which Borrower is a party or by which
Borrower is bound, the effect of which would reasonably be expected to result
in, either individually or in the aggregate, a Material Adverse Effect. 
Borrower is not in default under any agreement to which it is a party or by
which it is bound, the effect of which would reasonably be expected to result in
a Material Adverse Effect.

 

5.3          No Prior Encumbrances.  Borrower has good and marketable title to,
or a valid leasehold interest in, license of, or right to use, all of its
material property necessary or used in its ordinary course of business, free and
clear of Liens, except for Permitted Liens.

 

5.4          Bona Fide Eligible Accounts.  The Eligible Accounts identified in
the Borrowing Base Certificate most recently delivered to Bank are bona fide
existing obligations.  The Borrowing Base Certificate most recently delivered to
Bank pursuant to this Agreement correctly identifies in all material respects
those Accounts of Borrower and Parent that are Eligible Accounts as of the date
of such Borrowing Base Certificate.

 

5.5          Intellectual Property Collateral.  Borrower is the owner of, or has
sufficient rights by license or otherwise in, the Intellectual Property
Collateral necessary for the conduct of Borrower’s business, except for rights
and licenses granted by Borrower in the ordinary course of business and rights
and licenses as set forth in the Schedule.  As of the Closing Date, each of the
Patents of Borrower is valid and enforceable, and to Borrower’s knowledge no
part of the Copyrights, Patents or Trademarks of Borrower has been judged
invalid or unenforceable, in whole or in part, and to Borrower’s knowledge no
claim has been made that any part of the Copyrights, Patents or Trademarks of
Borrower infringes the Copyrights, Patents or Trademarks of any third party. 
After the Closing Date, except as would not reasonably be expected to result in
a Material Adverse Effect:  (i) each of the Patents of Borrower is valid and
enforceable; (ii) to Borrower’s knowledge no part of the Copyrights, Patents or
Trademarks of Borrower has been judged invalid or unenforceable, in whole or in
part; and (iii) to Borrower’s knowledge no claim has been made that any part of
the Copyrights, Patents or Trademarks of Borrower infringes the Copyrights,
Patents or Trademarks of any third party.  Except as set forth in the Schedule
as of the Closing Date, Borrower’s rights as a licensee of intellectual property
do not give rise to more than five percent (5%) of its gross revenue in any
given month, including without limitation revenue derived from the sale,
licensing, rendering or disposition of any product or service (the “Materiality
Threshold”).  Borrower agrees to provide notice to Bank, with delivery of its
monthly Compliance Certificate, of any licenses that meet the foregoing
Materiality Threshold.  Except as set forth in the Schedule or as disclosed in
writing to Bank after the Closing Date, Borrower is not a party to, or bound by,
any license that meets the Materiality Threshold that restricts the grant by
Borrower of a security interest in Borrower’s rights under such license.

 

5.6          Name; Location of Principal Place of Business.  Except as disclosed
in the Schedule, as of the Closing Date Borrower has not done business under any
name other than that specified on the signature page hereof.  As of the Closing
Date, the principal place of business of Borrower is located at the address
indicated in Section 10 hereof.  As of the Closing Date, all Borrower’s
Inventory and Equipment is located only at the location set forth in Appendix 2
attached hereto.

 

5.7          Merchantable Inventory.  All material Inventory is in all material
respects of good and marketable quality free from all material defects, except
for Inventory for which adequate reserves have been made.

 

5.8          Litigation.  Except as set forth in the Schedule, there are no
actions or proceedings pending by or against Borrower or any Subsidiary that is
a Credit Party before any court or administrative agency which would reasonably
be expected to have a Material Adverse Effect, or a material adverse effect on
Borrower’s interest or Bank’s security interest in the Collateral.

 

17

--------------------------------------------------------------------------------


 

5.9          No Material Adverse Change in Financial Statements.  All
consolidated and consolidating financial statements related to Borrower and any
consolidated Subsidiary that Bank has received from Borrower fairly present in
all material respects the consolidated financial position and results of
operations of Borrower (or such Subsidiary) and its consolidated Subsidiaries as
of the dates and for the relevant periods indicated (subject in the case of
unaudited financial statements, to year end adjustments and matters that would
be disclosed in financial statement notes).  Since the date of the most recent
financial statements submitted to Bank, there has not occurred any Material
Adverse Effect or, to Borrower’s knowledge, any event or condition that would
reasonably be expected to result in a Material Adverse Effect.

 

5.10        Solvency, Payment of Debts.  Borrower is and, after giving effect to
the transactions and Indebtedness contemplated by the Loan Documents, will be
able to pay its debts within the meaning of the Insolvency Act of 1986.

 

5.11        Regulatory Compliance.  Neither Borrower nor any of its Subsidiaries
that is a Credit Party has at any time operated or had maintained for the
benefit of it and/or any of its employees a defined benefit occupation pension
scheme other than as listed in the Schedule.  Borrower is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940.  Borrower is not engaged principally, or
as one of the important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulations T and U of the Board of Governors of the Federal Reserve System). 
Borrower is in compliance with all statutes, laws, ordinances or
rules applicable to it, except where any such non-compliance would not
reasonably be expected to result in a Material Adverse Effect.

 

5.12        Environmental Condition.  Except as disclosed in the Schedule, the
properties or assets of Borrower and its Subsidiaries that are Credit Parties
have not been used by any such Person or, to the best of Borrower’s knowledge,
by previous owners or operators, in the disposal of, or to produce, store,
handle, treat, release, or transport, any hazardous waste or hazardous substance
other than in accordance with applicable law; to the best of Borrower’s
knowledge, none of the properties or assets of Borrower and its Subsidiaries
that are Credit Parties has ever been designated or identified in any manner
pursuant to any environmental protection statute as a hazardous waste or
hazardous substance disposal site, or a candidate for closure pursuant to any
environmental protection statute; no lien arising under any environmental
protection statute has attached to any revenues or to any real or personal
property owned by any such Person; and none of the Borrower or any of its
Subsidiaries that is a Credit Party has received a written summons, citation,
notice, or directive from any governmental agency concerning any action or
omission by any such Person resulting in the releasing, or otherwise disposing
of, hazardous waste or hazardous substances into the environment.

 

5.13        Taxes.  As of the Closing Date, Borrower and each Subsidiary of
Borrower that is a Credit Party has filed or caused to be filed all federal (if
applicable) and all other tax returns required to be filed by such Person, and
have paid, or have made adequate provision for the payment of, all taxes
reflected therein (other than taxes that are not at the time delinquent or
thereafter can be paid without penalty, or are being contested in good faith and
by appropriate proceedings and for which adequate reserves shall have been set
aside on the books of the applicable Person in accordance with GAAP).  After the
Closing Date, Borrower and each Subsidiary of Borrower that is a Credit Party
has filed or caused to be filed all federal (if applicable) and all other
material tax returns required to be filed by such Person, and have paid, or have
made adequate provision for the payment of, all taxes reflected therein (other
than taxes that are not at the time delinquent or thereafter can be paid without
penalty, or are being contested in good faith and by appropriate proceedings and
for which adequate reserves shall have been set aside on the books of the
applicable Person in accordance with GAAP).

 

5.14        Shares.  Borrower has full power and authority to grant a security
interest in the Shares and no disability or contractual obligation (other than
the contractual obligations of Borrower to CapitalSource Finance LLC and related
security, which will be released and terminated effective as of the Closing
Date) exists that would prohibit Borrower from pledging the Shares pursuant to
this Agreement.  There are no subscriptions, warrants, rights of first refusal
or other restrictions on, or options exercisable with respect to the Shares,
other than restrictions on transfer under applicable state and federal
securities laws.  The Shares have been and will be duly authorized and validly
issued, and are or will be fully paid and non-assessable.  As of the Closing
Date, the Shares

 

18

--------------------------------------------------------------------------------


 

are not the subject of any present or threatened suit, action, arbitration,
administrative or other proceeding, and Borrower knows of no reasonable grounds
for the institution of any such proceedings.

 

5.15        Subsidiaries.  As of the Closing Date, Borrower does not own any
stock, partnership interest or other equity securities of any Person, except for
Permitted Investments.

 

5.16        Government Consents.  Borrower and each Subsidiary of Borrower that
is a Credit Party have obtained all consents, approvals and authorizations of,
made all declarations or filings with, and given all notices to, all
governmental authorities that are necessary for the continued operation of such
Person’s business as currently conducted in the jurisdictions where such
business is currently conducted, except, where failure to do so would not
reasonably, in each such case, be expected to result in a Material Adverse
Effect.

 

5.17        Accounts.  Except as disclosed in the Schedule, as of the Closing
Date, none of Borrower’s nor any Subsidiary’s bank accounts are maintained with
a Person other than Bank.

 

5.18        Full Disclosure.  No representation, warranty or other statement
made by Borrower in any certificate or written statement furnished to Bank in
connection with the transactions contemplated by or pursuant to the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the factual statements contained in
such certificates or statements taken as a whole materially misleading as of the
time made or delivered in light of the circumstances under which it was made or
delivered, provided that notwithstanding anything else contained in this
Agreement or any Loan Document, Borrower does not make any representation,
warranty or guaranty as to any projections furnished to Bank (except that such
projections have been prepared by the Borrower on the basis of assumptions which
were believed to be reasonable as of the date of such projections in light of
current and reasonably foreseeable business conditions).

 

6.             AFFIRMATIVE COVENANTS.

 

So long as any Obligation shall remain unpaid (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) and Bank shall have any commitment to make Credit Extensions, Borrower
shall do all of the following:

 

6.1          Good Standing.  Borrower shall (a) except as permitted under
Section 7.3, maintain its and each of its Subsidiaries’ valid existence and good
standing (to the extent such concept applies) in its jurisdiction of
incorporation, organization or formation and (b) maintain qualification in each
jurisdiction in which it is required under applicable law except where failure
to maintain such qualification would not reasonably be expected to result in a
Material Adverse Effect.  Borrower shall maintain, and shall cause each of its
Subsidiaries to maintain, in force all licenses, approvals and agreements, the
loss of which would reasonably be expected to have a Material Adverse Effect.

 

6.2          Government Compliance.  Borrower shall comply, and shall cause each
Subsidiary to comply, with all statutes, laws, ordinances and government
rules and regulations to which it is subject, noncompliance with which would
reasonably be expected to have a Material Adverse Effect.

 

19

--------------------------------------------------------------------------------


 

6.3          Financial Statements, Reports, Certificates.  Borrower shall
deliver the following to Bank:  (a) as soon as available, but in any event
within thirty (30) days after the end of each calendar month, a company prepared
consolidated balance sheet, income, and cash flow statement covering Parent’s
consolidated operations during such period, prepared in accordance with GAAP,
consistently applied, in a form reasonably acceptable to Bank and certified by a
Responsible Officer; (b) as soon as available, but in any event within one
hundred twenty (120) days after the end of Parent’s fiscal year, audited
consolidated financial statements of Parent prepared in accordance with GAAP,
consistently applied, together with an unqualified opinion on such financial
statements of an independent certified public accounting firm reasonably
acceptable to Bank; (c) copies (which may be in electronic form) of all
statements, reports and notices sent or made available generally by Parent or
Borrower to its security holders or to any holders of Subordinated Debt and, if
applicable, all reports on Forms 10-K and 10-Q filed with the Securities and
Exchange Commission; (d) promptly after any officer of any Credit Party obtains
knowledge thereof, a report of any legal actions pending or threatened in
writing against Borrower or any Subsidiary that would reasonably be expected to
result in damages or costs to Borrower or any Subsidiary to the extent the
amount in controversy exceeds $100,000 individually or $150,000 in the
aggregate; (e) as soon as available, but in any event within thirty (30) days
after the end of Parent’s fiscal year, an operating budget in a form reasonably
acceptable to Bank and approved by Parent’s board of directors; (f) such
budgets, sales projections, operating plans or other financial information as
Bank may reasonably request from time to time; and (g) within ten (10) Business
Days after the reasonable request of Bank, a report signed by Borrower, in form
reasonably acceptable to Bank, listing any applications or registrations that
Borrower has made or filed in respect of any Patents, Copyrights or Trademarks
and the status of any active or pending material United States Patent, Copyright
or Trademark applications or registrations, as well as any material change in
Borrower’s Intellectual Property Collateral (other than Foreign applications and
registrations), including but not limited to any subsequent ownership right of
Borrower in or to any Trademark, Patent or Copyright not specified in Exhibits
A, B, and C of any Intellectual Property Security Agreement delivered to Bank by
Borrower in connection with this Agreement.

 

Within ten (10) days after the last day of each month, Borrower shall deliver to
Bank a Borrowing Base Certificate signed by a Responsible Officer of Borrower
and Parent in substantially the form of Exhibit C hereto, together with aged
listings of accounts receivable and accounts payable of Borrower and Parent.

 

Borrower shall deliver to Bank with the monthly financial statements a
Compliance Certificate signed by a Responsible Officer of Parent in
substantially the form of Exhibit D hereto.

 

6.4          Inventory; Returns.  Borrower shall keep all material Inventory in
good and marketable condition, free from all material defects except for
Inventory for which adequate reserves have been made.  Returns and allowances,
if any, as between Borrower and its account debtors shall be on the same basis
and in accordance with the usual customary practices of Borrower, as they exist
at the time of the execution and delivery of this Agreement.  Borrower shall
promptly notify Bank of all returns and recoveries and of all disputes and
claims, where the return, recovery, dispute or claim involves more than Fifty
Thousand Dollars ($50,000).

 

6.5          Taxes.  Borrower shall make, and shall cause each Subsidiary to
make, due and timely payment or deposit of all material taxes, assessments, or
contributions required of it by law, and will execute and deliver to Bank,
following Bank’s reasonable request, appropriate certificates attesting to the
payment or deposit thereof; and Borrower will make, and will cause each
Subsidiary to make, timely payment or deposit of all material tax payments and
withholding taxes required of it by applicable laws, and will, upon Bank’s
reasonable request, furnish Bank with proof satisfactory to Bank indicating that
Borrower or a Subsidiary has made such payments or deposits; provided that
Borrower or a Subsidiary need not make any payment referred to in this
Section 6.5 if the amount or validity of such payment is contested in good faith
by appropriate proceedings and is reserved against (to the extent required by
GAAP) by Borrower or the applicable Subsidiary.

 

6.6          Insurance.

 

(a)           Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as ordinarily insured against by other
owners in similar businesses conducted in the locations where Borrower’s
business is conducted on the date hereof.  Borrower shall also maintain
insurance relating to Borrower’s business, ownership and use of the Collateral
in amounts and of a type that are customary to businesses similar to Borrower’s.

 

20

--------------------------------------------------------------------------------


 

(b)           All such policies of insurance shall be in such form, with such
companies, and in such amounts as are reasonably satisfactory to Bank.  All such
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form reasonably satisfactory to Bank, showing Bank as an
additional loss payee thereof, and all liability insurance policies, other than
errors and omissions and D&O policies, shall show the Bank as an additional
insured and shall specify that the insurer must give at least twenty (20) days
notice to Bank before canceling its policy for any reason.  Upon Bank’s request,
Borrower shall deliver to Bank certified copies of such policies of insurance
and evidence of the payments of all premiums therefor.  Upon the occurrence and
during the continuance of any Event of Default, all proceeds payable under any
such policy shall, at the option of Bank, be payable to Bank to be applied on
account of the Obligations.

 

6.7          Accounts.  Borrower shall maintain and shall cause each of its
Subsidiaries to maintain its primary depository, operating, and investment
accounts with Bank or shall cause its accounts to be listed in the Debenture and
be subject to the requirements and obligations set forth in the Debenture.

 

6.8          EBITDA.  Parent shall have, measured at the end of each fiscal
quarter beginning with the fiscal quarter ending March 31, 2008, EBITDA for the
twelve month period ending on such date of not less than (a) $4,700,000 for the
periods ending March 31, 2008 and June 30, 2008 or (b) $4,250,000 for any period
thereafter.

 

6.9          Fixed Charge Coverage.  Parent shall have, measured at the end of
each fiscal quarter beginning with the fiscal quarter ending March 31, 2008, a
Fixed Charge Coverage Ratio for the twelve month period ending on such date of
at least (a) 1.30:1.00 for the period ending March 31, 2008 or (b) 1.15:1.00 for
any period thereafter.

 

6.10        Senior Leverage Ratio.  Parent shall have, measured at the end of
each fiscal quarter beginning with the fiscal quarter ending March 31, 2008, a
ratio of (a) Senior Debt calculated on such date to (b) EBITDA for the twelve
month period ending on such date of at least (i) 2.00:1.00 on any date of
measurement to and including September 30, 2008 or (b) 1.75:1.00 on any date of
measurement thereafter.

 

6.11        Minimum Liquidity.  Parent shall have, measured at the end of each
month, a balance of Cash on a consolidated basis plus Net Accounts of not less
than $4,500,000.  “Net Accounts” means, without duplication, Accounts of the
Credit Parties and the “Credit Parties” under and as defined in the US Loan
Agreement aged less than 90 days (or, in the case of Qwest, Vodafone Egypt and
Cable & Wireless Panama, 120 days) from invoice date.

 

6.12        Intellectual Property Rights.

 

(a)           Borrower shall promptly give Bank written notice of any
applications or registrations of Patents or Trademarks filed with the United
States Patent and Trademark Office, or the UK Intellectual Property Office (with
respect to patent or trademark filings), including the date of such filing and
the registration or application numbers, if any.  Borrower shall (i) give Bank
not less than 30 days prior written notice of the filing of any applications or
registrations with the United States Copyright Office or the UK Intellectual
Property Office (with respect to copyright filings), including the title of such
intellectual property rights to be registered, as such title will appear on such
applications or registrations, and the date such applications or registrations
will be filed, and (ii) prior to the filing of any such applications or
registrations, shall execute such documents as Bank may reasonably request for
Bank to maintain its perfection in such intellectual property rights to be
registered by Borrower, and upon the request of Bank, shall file such documents
against any such applications or registrations.  Upon filing any such
applications or registrations with the United States Copyright Office, Borrower
shall promptly provide Bank with (i) a copy of such applications or
registrations, without the exhibits, if any, thereto, (ii) evidence of the
filing of any documents requested by Bank to be filed for Bank to maintain the
perfection and priority of its security interest in such intellectual property
rights, and (iii) the date of such filing.

 

(b)           Bank may audit Borrower’s Intellectual Property Collateral to
confirm compliance with this Section, provided such audit will occur at a time
and place agreed to by both parties, will be designed not to disrupt the
business operations of Borrower and may not occur more often than once per year,
unless an Event of Default has occurred and is continuing.  Bank shall have the
right, but not the obligation, to take, at Borrower’s sole expense, any actions
that Borrower is required under this Section to take but which Borrower fails

21

--------------------------------------------------------------------------------


 

to take, after 15 days’ prior written notice to Borrower.  Borrower shall
reimburse and indemnify Bank for all reasonable out-of-pocket costs and
reasonable out-of-pocket expenses incurred in the reasonable exercise of its
rights under this Section.

 

6.13        Future Stock Pledges and Guaranties.  Borrower shall notify Bank at
the time that any Person becomes a Subsidiary of Borrower or a U.S. Subsidiary
of Parent, and promptly thereafter (and in any event within ten Business Days
after the appropriate documents are provided to Borrower by Bank) (a) cause such
Subsidiary to execute and deliver to Bank a joinder to the applicable Guaranty
to become a Guarantor, and (b) pledge the Capital Stock in such Subsidiary to
Bank to secure the Obligations; provided that, the foregoing provisions of this
Section 6.13 to the contrary notwithstanding, nothing in this Section 6.13 shall
require a Credit Party to grant any Lien in favor of Bank in relation to the
Capital Stock of Evolving Systems GmbH, nor shall Evolving Systems GmbH be
required to execute a joinder to the Guaranty.

 

6.14        Consent of Inbound Licensors.  Other than licenses in the ordinary
course, prior to or within a reasonable period of time after entering into or
becoming bound by any license or agreement, Borrower shall:  (i) provide written
notice to Bank of the material terms of such license or agreement with a
description of its likely impact on Borrower’s business or financial condition;
and (ii) in good faith use commercially reasonable efforts to obtain the consent
of, or waiver by, any person whose consent or waiver is necessary for Borrower’s
interest in such licenses or contract rights to be deemed Collateral and for
Bank to have a security interest in it that might otherwise be restricted by the
terms of the applicable license or agreement, whether now existing or entered
into in the future, provided, however, that the failure to obtain any such
consent or waiver shall not constitute a default under this Agreement.

 

6.15        Further Assurances.  At any time and from time to time Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Bank to effect the purposes of this Agreement.

 

7.             NEGATIVE COVENANTS.

 

So long as any Obligation shall remain unpaid (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) and Bank shall have any commitment to make Credit Extensions
hereunder, Borrower will not do any of the following:

 

7.1          Dispositions.  Convey, sell, lease, transfer or otherwise dispose
of (collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, other than:

 

(a)           Transfers of Inventory, use of cash, or liquidation or sale of
cash equivalents, in each case in the ordinary course of business;

 

(b)           Transfers of non-exclusive licenses and similar arrangements for
the use of the property of Borrower or its Subsidiaries in the ordinary course
of business (such license may include a restriction on assignability of the
license and its continuation after a Change in Control);

 

(c)           Transfers (whether in a single transaction or a series of
transactions) of obsolete, worn out, replaced, damaged or excess property that
is no longer needed in the ordinary course of business and has a book value not
exceeding $200,000 in the aggregate in any fiscal year;

 

(d)           Transfers not specifically permitted otherwise in this Section 7.1
(other than Capital Stock of a Credit Party to the extent owned by another
Credit Party) to the extent (i) such sale is for fair market value and the
aggregate fair market value of all assets so sold does not exceed an amount
equal to $250,000 in any fiscal year, (ii) no Default or Event of Default exists
or otherwise would result therefrom, (iii) after giving effect to such
transaction, Parent is in compliance on a pro forma basis with the financial
covenants referenced in Sections 6.8 to 6.11 (recomputed for the most recent
period for which financial statements have been delivered in accordance with the
terms hereof after giving effect thereto as of the first day of such period),
and (iv) the sole consideration therefor received by Borrower or such Subsidiary
is cash;

 

22

--------------------------------------------------------------------------------


 

(e)           Transfers in connection with transactions otherwise permitted
under the other subsections of this Section 7 to the extent permitted
thereunder; and

 

(f)            Transfers of property to any other Credit Party.

 

7.2          Change in Business; Change in Control or Principal Place of
Business.  Engage in any business, or permit any of its Subsidiaries to engage
in any business, other than the development, distribution and implementation of
software primarily for the communications industry and the provision of related
services, and other activities that are reasonably incidental or ancillary
thereto; or suffer or permit a Change in Control; or without twenty (20) days
prior written notification to Bank, relocate its principal place of business or
jurisdiction of incorporation or formation or change its legal name; or without
Bank’s prior written consent, change the date on which its fiscal year ends.

 

7.3          Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the Capital Stock or property of another Person, other
than:

 

(a)           Permitted Investments; and

 

(b)           upon not less than ten (10) Business Days’ prior written notice to
Bank, any Subsidiary of Borrower may (A) merge with, or dissolve or liquidate
into, or transfer its property to, Borrower or a Wholly-Owned Subsidiary of
Borrower that is a Credit Party, provided that, with respect to any such merger,
Borrower or such Wholly-Owned Subsidiary shall be the continuing or surviving
entity and (B) merge with, or dissolve or liquidate into, or transfer its
property to a Wholly-Owned Subsidiary of Parent as permitted by the US Loan
Documents.

 

7.4          Indebtedness.  Create, incur, assume or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness.

 

7.5          Encumbrances; Negative Pledges.  (a) Create, incur, assume or
suffer to exist any Lien with respect to any of its property, or assign or
otherwise convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries so to do, except for Permitted
Liens, or (b) agree with any Person other than Bank not to grant a security
interest in, or otherwise encumber, any of its property, or permit any
Subsidiary to do so except (i) in connection with any document or instrument
governing Liens related to purchase money Indebtedness and capital leases which,
in each case, otherwise constitute Permitted Liens, (ii) leased equipment,
intellectual property and general intangibles of Borrower to the extent excluded
from the Collateral, (iii) any Hedging Agreements, so long as such prohibition
is limited to the assets securing Borrower’s or such Subsidiary’s obligations
under the applicable Hedging Agreement and (iv) as a result of the Loan
Documents and the US Loan Documents.

 

7.6          Distributions.  Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any Capital
Stock, or permit any of its Subsidiaries to do so, except that:

 

(a)           Borrower and its Subsidiaries may make payments pursuant to and in
accordance with the Cross License Agreement and Transfer Pricing Agreements; and

 

(b)           Borrower and any Wholly-Owned Subsidiary of Borrower may declare
and pay dividends and other distributions to Parent or to any other Wholly-Owned
Subsidiary of Parent that is a Credit Party.

 

7.7          Investments.  Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments; or suffer or permit any Subsidiary to be a
party to, or be bound by, an agreement that restricts such Subsidiary from
paying dividends or otherwise distributing property to Borrower except (i) as a
result of the Loan Documents and the US Loan Documents and (ii) as permitted
under the Transfer Pricing Agreements.

 

23

--------------------------------------------------------------------------------


 

7.8          Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for:

 

(a)           transactions expressly permitted by, and subject to the terms of,
this Agreement, the other Loan Documents and the US Loan Documents;

 

(b)           compensation and employment arrangements with employees, officers
and directors in the ordinary course of business; and

 

(c)           (i) transactions between or among any of the Credit Parties and/or
their Wholly-Owned Subsidiaries that are, or concurrent with such transaction
becomes, a Credit Party and (ii) transactions between or among the Parent and
its Subsidiaries that are permitted by the US Loan Agreement;

 

(d)           the Cross License Agreement and the Transfer Pricing Agreements;

 

(e)           the agreements identified in the Schedule; and

 

(f)            other transactions that are in the ordinary course of Borrower’s
business, upon fair and reasonable terms that are no less favorable to Borrower
than would be obtained in an arm’s length transaction with a non-affiliated
Person.

 

7.9          Subordinated Debt.  Make any payment in respect of any Subordinated
Debt, or permit any of its Subsidiaries to make any such payment, except in
compliance with the terms of such Subordinated Debt, or amend any provision
contained in any documentation relating to the Subordinated Debt without Bank’s
prior written consent except as permitted under the applicable subordination
agreement.

 

7.10        Inventory and Equipment. Store any Inventory or Equipment with a
fair market value in excess of $250,000 with a bailee, warehouseman, or other
third party unless the third party has been notified of Bank’s security interest
and Bank (a) has received an acknowledgment from the third party that it is
holding or will hold the Inventory or Equipment for Bank’s benefit or (b) is in
pledge possession of the warehouse receipt, where negotiable, covering such
Inventory or Equipment. Store or maintain any Equipment or Inventory at a
location other than (i) one or more of the locations set forth in Appendix 2
attached hereto or (ii) any other location or locations disclosed to Bank in
writing.

 

7.11        Compliance.  Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.

 

8.             EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

 

8.1          Payment Default.  If Borrower fails to pay (a) when due, any
principal on any Advance or (b) within two (2) Business Days after the same
shall become due and payable, any interest, Bank Expenses or other Obligations
(other than principal) provided for or required under this Agreement or the
other Loan Documents;

 

8.2          Covenant Default.

 

(a)           If Borrower fails to perform any obligation under Section 6.3
(Financial Statements, Reports, Certificates), 6.4 (Taxes), 6.5 (Insurance), 6.7
(EBITDA), 6.8 (Fixed Charge Coverage Ratio), 6.9 (Senior Leverage Ratio), 6.10
(Minimum Liquidity) or 6.13 (Future Stock Pledges and Guaranties) or violates
any of the covenants contained in Article 7 of this Agreement; or

 

24

--------------------------------------------------------------------------------


 

(b)           If Borrower fails or neglects to perform or observe any other
material term, provision, condition, covenant contained in this Agreement, or in
any of the other Loan Documents and as to any default under such other term,
provision, condition or covenant that can be cured, has failed to cure such
default within 30 days after Borrower receives written notice thereof or any
officer of Borrower becomes aware thereof, and within such time period the
failure to have cured such default shall not be deemed an Event of Default
(provided that no Credit Extensions will be required to be made during such cure
period).

 

8.3          Material Adverse Effect.  A Material Adverse Effect occurs;

 

8.4          Attachment.  (a) If any expropriation, attachment, sequestration,
distress or execution affects any asset or assets of the Borrower having an
aggregate value in excess of $175,000 individually or $350,000 in the aggregate
and is not discharged within 30 days, (b) if Borrower is enjoined, restrained,
or in any way prevented by court order from continuing to conduct all or any
material part of its business affairs for more than fifteen (15) calendar days
which is reasonably likely to be, have or result in a Material Adverse Effect,
(c) if a judgment or other claim becomes a lien or encumbrance upon any material
portion of Borrower’s assets, which has an aggregate fair market value in excess
of $175,000 individually or $350,000 in the aggregate and such lien or
encumbrance has not been released or removed within thirty (30) days of
attaching, or (d) if a notice of lien, levy, or assessment is filed of record
with respect to any material portion of Borrower’s assets which has an aggregate
fair market value in excess of $175,000 individually or $350,000 in the
aggregate by the United States Government, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency, and the same is not paid within thirty (30) days after Borrower receives
notice thereof, provided that none of the foregoing as described in
clauses (a) through (d) shall constitute an Event of Default where such action
or event is stayed or an adequate bond has been posted pending a good faith
contest by Borrower (provided that no Credit Extensions will be required to be
made during such cure period);

 

8.5          Insolvency.  If (a) Borrower is unable or admits inability to pay
its debts as they fall due, suspends making payments on any of its debts other
than as a result of a bona fide dispute being contested in good faith or, by
reason of actual or anticipated financial difficulties, commences negotiations
with one or more of its creditors with a view to rescheduling any of its
indebtedness, (b) the value of the assets of the Borrower is less than its
liabilities (taking into account contingent and prospective liabilities), or
(c) a moratorium or other protection from its creditors is declared or imposed
in respect of any indebtedness of the Borrower.

 

8.6          Insolvency Proceedings.  If any corporate action, legal proceedings
or other procedure or step is taken (including the making of an application, the
presentation of a petition, the filing or service of a notice or the passing of
a resolution) in relation to (a) the suspension of payments, a moratorium of any
indebtedness, winding-up, dissolution, administration or reorganization (by way
of voluntary arrangement, scheme of arrangement or otherwise) of the Borrower
other than, in the case of a winding-up, a winding up petition which is proved
to the satisfaction of Bank (acting in good faith) to be an abuse of process or
to have no real prospect of success and which is, in any event, discharged,
stayed or dismissed within 14 days of its presentation and before it is
advertise, (b) a composition, compromise, assignment or arrangement with any
creditor of the Borrower, (c) the appointment of a liquidator, supervisor,
receiver, administrative receiver, administrator, compulsory manager, trustee or
other similar officer in respect of the Borrower, or (d) any analogous procedure
or step is taken in any jurisdiction.

 

8.7          Other Agreements.  If there is (a) an “Event of Default” as defined
in the US Loan Agreement, (b) a default in the payment of any principal of or
interest when due on any Indebtedness of Borrower (other than the Obligations)
in the outstanding principal amount in excess of $250,000 in the aggregate,
which default is not cured or waived within any applicable grace or cure period,
or (c) a default or other failure to perform in any agreement to which Borrower
is a party or by which it is bound relating to any Indebtedness (other than the
Obligations) in the outstanding principal amount in excess of $750,000 in the
aggregate, which default or breach is not cured or waived within any applicable
grace or cure period, which results in a right by a third party or parties,
whether or not exercised, to accelerate the maturity of such Indebtedness;

 

8.8          Judgments.  If a judgment or judgments for the payment of money in
an amount of at least $175,000 individually or $350,000 in the aggregate
(excluding judgments and decrees to the extent covered by third party insurance
of Borrower where such coverage has been acknowledged by the insurer) shall be
rendered against Borrower and shall remain unsatisfied and unstayed for a period
of thirty (30) days of being rendered

 

25

--------------------------------------------------------------------------------


 

(provided that no Credit Extensions will be required to be made prior to the
satisfaction or stay of such judgment);

 

8.9          Misrepresentations.  If any warranty or representation set forth
herein or in any certificate delivered to Bank by Borrower pursuant to this
Agreement or any other Loan Document shall prove to have been incorrect in any
material respect when made or deemed made; or

 

8.10        Guaranty.  If any guaranty of all or a portion of the Obligations (a
“Guaranty”) ceases for any reason to be in full force and effect, or any
Guarantor fails to perform any obligation under any Guaranty or a security
agreement securing any Guaranty (collectively, the “Guaranty Documents”) which
failure to perform or  is not cured or waived within any applicable grace or
cure period, or any “event of default” occurs under any Guaranty Document or any
Guarantor revokes or purports to revoke a Guaranty, or any warranty or
representation of a Guarantor set forth in any Guaranty Document to which such
Guarantor is a party or in any certificate delivered to Bank by a Guarantor in
connection with any Guaranty Document shall prove to have been incorrect in any
material respect when made or deemed made, or if any of the circumstances
described in Sections 8.4, 8.5 or 8.6 (as to the UK Guarantor only), 8.7 or 8.8
occur with respect to any Guarantor.

 

9.             BANK’S RIGHTS AND REMEDIES.

 

9.1          Rights and Remedies.  Upon the occurrence and during the
continuance of an Event of Default, Bank may, at its election, without notice of
its election and without demand, do any one or more of the following, all of
which are authorized by Borrower:

 

(a)           Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in
Section 8.5, all Obligations shall become immediately due and payable without
any action by Bank);

 

(b)           Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other Loan Document;

 

(c)           Exercise any or all of its rights, remedies, powers or discretions
to the extent such right, remedy or power arises as a result of an Event of
Default under the Loan Documents; and

 

(d)           Demand that Borrower (i) deposit cash with Bank in an amount equal
to the amount of any Letters of Credit remaining undrawn, as collateral for the
repayment of any future drawings under such Letters of Credit, and (ii) pay in
advance all Letters of Credit fees scheduled to be paid or payable over the
remaining term of the Letters of Credit, and borrower shall promptly deposit and
pay such amounts.

 

9.2          Accounts Collection.  At any time after the occurrence and during
the continuance of an Event of Default, Bank may notify any Person owing funds
to Borrower of Bank’s security interest in such funds and verify the amount of
such Account.  After the occurrence and during the continuance of an Event of
Default, Borrower shall collect all amounts owing to Borrower for Bank, receive
in trust all payments as Bank’s trustee, and promptly deliver such payments to
Bank in their original form as received from the account debtor, with proper
endorsements for deposit.

 

9.3          Bank Expenses.  If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable written notice to Borrower:  (a) make payment of the same or any part
thereof; or (b) obtain and maintain insurance policies of the type discussed in
Section 6.5 of this Agreement, and take any action with respect to such policies
as Bank reasonably deems prudent.  Any amounts so paid or deposited by Bank
shall constitute Bank Expenses, shall be due and payable within 10 Business Days
following demand, and, to the extent not paid when due, shall bear interest at
the then applicable rate hereinabove provided, and shall be secured by the
Collateral.  Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

 

26

--------------------------------------------------------------------------------


 

9.4          Remedies Cumulative.  Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative. 
Bank shall have all other rights and remedies not inconsistent herewith as
provided by law, or in equity.  No exercise by Bank of one right or remedy shall
be deemed an election, and no waiver by Bank of any Event of Default on
Borrower’s part shall be deemed a continuing waiver.  No delay by Bank shall
constitute a waiver, election, or acquiescence by it.  No waiver by Bank shall
be effective unless made in a written document signed on behalf of Bank and then
shall be effective only in the specific instance and for the specific purpose
for which it was given.

 

9.5          Demand; Protest.  Except as expressly provided for herein or in any
other Loan Document, Borrower waives demand, protest, notice of protest, notice
of default or dishonor, notice of payment and nonpayment, notice of any default
or any other notice (to the maximum extent permitted by applicable law) of any
kind in connection with the Loan Documents or the Collateral.

 

10.          NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other Loan Document shall be in writing and
(except for financial statements and other informational documents which may be
sent by first-class mail, postage prepaid) shall be personally delivered or sent
by a recognized overnight delivery service, certified mail, postage prepaid,
return receipt requested, or by telefacsimile to Borrower or to Bank, as the
case may be, at its addresses set forth below:

 

If to Borrower:

 

EVOLVING SYSTEMS LIMITED

 

 

9777 Pyramid Court, Suite 100

 

 

Englewood, CO 80112

 

 

Attn: Anita T. Moseley, Company Secretary

 

 

FAX: (303) 802-1138

 

 

 

with a copy to:

 

Attn: Brian R. Ervine, Director

 

 

FAX: (303) 802-1420

 

 

 

If to Bank:

 

Bridge Bank, N.A.

 

 

55 Almaden Blvd.

 

 

San Jose, CA 95113

 

 

Attn: Dan Pistone

 

 

FAX: (408) 423-8520

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

Notices sent by personal delivery or recognized overnight delivery service, or
mailed by first-class, certified or registered mail, shall be deemed to have
been given when received; notices sent by telefacsimile shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day).  Notices delivered through electronic communications to
the extent provided in the next paragraph shall be effective as provided in such
paragraph.

 

Notices and other communications to Bank hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Bank.  Bank may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.  Unless
each of the Persons sending and receiving particular notices or communications
otherwise agree, (i) notices and other communications sent to an e-mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient by return e-mail (but excluding automated return e-mail,
such as e-mail sent by the “return receipt requested” function) or other written
acknowledgement, provided that if such notice or other communication is not sent
during the normal business hours

 

27

--------------------------------------------------------------------------------

 


of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

11.          CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law.  Each of Borrower and Bank hereby submits to the non-exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California.  BORROWER AND BANK EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH PARTY RECOGNIZES AND AGREES THAT THE
FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS
AGREEMENT.  EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

If the jury waiver set forth in Section is not enforceable, then any dispute,
controversy or claim arising out of or relating to this Agreement, the Loan
Documents or any of the transactions contemplated therein shall be settled by
judicial reference pursuant to Code of Civil Procedure Section 638 et seq.
before a referee sitting without a jury, such referee to be mutually acceptable
to the parties or, if no agreement is reached, by a referee appointed by the
Presiding Judge of the California Superior Court for Santa Clara County.  This
Section shall not restrict a party from exercising remedies under the Code or
from exercising pre-judgment remedies under applicable law.

 

12.          GENERAL PROVISIONS.

 

12.1        Successors and Assigns.  This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by Borrower without Bank’s prior written consent, which consent
may be granted or withheld in Bank’s sole discretion.  Subject to compliance
with Section 12.4 by both Bank and the Transferee (as defined in Section 12.4
(Taxes)), Bank shall have the right without the consent of or notice to
Borrower’s to sell, transfer, negotiate, or grant participation in all or any
part of, or any interest in, Bank’s obligations, rights and benefits hereunder.

 

12.2        Indemnification.  Borrower shall defend, indemnify and hold harmless
Bank and its

 

officers, employees, and agents against:  (a) all obligations, demands, claims,
and liabilities claimed or asserted by any other party in connection with the
transactions contemplated by this Agreement and the other Loan Documents; and
(b) all losses or Bank Expenses in any way suffered, incurred, or paid by Bank
as a result of or in any way arising out of, following, or consequential to
transactions between Bank and Borrower under this Agreement and the other Loan
Documents (including without limitation reasonable attorneys’ fees and
expenses), except for losses caused by the gross negligence or willful
misconduct of the Person seeking indemnification.

 

12.3        Time of Essence.  Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

12.4        Taxes

 

(a)           Subject to this Section 12.4, any and all payments by Borrower or
any other Credit Party to Bank under this Agreement or any other Loan Document
shall be made free and clear of, and without deduction or withholding for, any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding such taxes
(including income taxes or franchise taxes) as are imposed on or measured by the
net income of Bank by the jurisdiction under the laws of which Bank is

 

 

28

--------------------------------------------------------------------------------


 

 

organized or maintains a Lending Office or other taxable presence or any
political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”).

 

(b)           In addition, Borrower and the other Credit Parties shall pay any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies which arise from any payment made hereunder or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement or any other Loan Document (hereinafter referred to as “Other
Taxes”).

 

(c)           Subject to this Section 12.4, the Credit Parties shall indemnify
and hold harmless Bank for the full amount of Taxes or Other Taxes (including
any Taxes or Other Taxes imposed by any jurisdiction on amounts payable under
this Section 12.4) paid by Bank and any liability (including penalties,
interest, additions to tax and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted except in the case of Taxes or Other Taxes incurred due to the wilful
breach by Bank of any law or regulation.  Payment under this indemnification
shall be made within three (3) Business Days from the date Bank makes written
demand therefor.

 

(d)           If any Credit Party shall be required by law to deduct or withhold
any Taxes or Other Taxes from or in respect of any sum payable hereunder to
Bank, then, subject to this Section 12.4:

 

(i)            the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 12.4), Bank receives an amount equal to the sum
it would have received had no such deductions been made;

 

(ii)           such Credit Party shall make such deductions; and

 

(iii)          such Credit Party shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.

 

(e)           Within ten (10) days after the date of any payment by any Credit
Party of Taxes or Other Taxes, Borrower shall furnish to Bank the original or a
certified copy of a receipt evidencing payment thereof, or other evidence of
payment satisfactory to Bank.

 

(f)            Subject to the proviso to this Section 12.4(f), Bank shall not 
be entitled to any additional amounts solely in respect of a deduction or
withhold for or on account of United Kingdom Taxes (a “UK Withholding Tax
Deduction”) in respect of interest payable by the Borrower hereunder, if on the
date on which the payment falls due, the payment could have been made to Bank
without a UK Withholding Tax Deduction if Bank was entitled under a Treaty to a
full exemption from UK Withholding Tax Deductions in respect of interest payable
hereunder, but on such date Bank is not or has ceased to be entitled to a full
exemption from UK Withholding Tax Deductions other than as a result of any
change after the Closing Date in any existing law, regulation, treaty or
directive or in the interpretation or application thereof; provided that, in the
case of the first due date for the payment of interest under
Section 2.3(c) (i.e., March 10, 2008), where Section 12.4(i)(ii) applies and has
been complied with by Bank, but an approval under the Treaty has not yet been
obtained, interest hereunder shall accrue but not be payable (and shall not
thereby be treated as an Advance) until the earlier of (x) an Event of Default
occurring, and (y) the relevant approval being granted and (z) the date which
(but for this provision) would have been the second due date for the payment of
interest under Section 2.3(c) (i.e., April 10, 2008) and Section 2.3(c) shall be
varied accordingly.  On the earlier of (i) three (3) Business Days following
Bank notifying Borrower that the relevant approval has been granted or Borrower
otherwise becoming aware thereof and (ii) such second due date for the payment
of interest under Section 2.3(c) (i.e., April 10, 2008), interest shall in any
event be payable in accordance with Section 12.4(a) and (d).

 

(g)           Notwithstanding any other provision of any Loan Document but
subject to the next following sentence, if at any time after the Closing Date or
the making of any Advance (x) any change in any existing law, regulation, treaty
or directive or in the interpretation or application thereof, (y) any new law,

 

 

29

--------------------------------------------------------------------------------


 

 

regulation, treaty or directive enacted or any interpretation or application
thereof, or (z) compliance by Bank with new request or directive (whether or not
having the force of law) from any Governmental Authority: (i) subjects Bank to
any tax, levy, impost, deduction, assessment, charge or withholding imposed by
any taxing authority with respect to any Loan Document, or changes the basis of
taxation of payments to Bank of any amount payable thereunder (except in each
case, for net income taxes imposed generally by any taxing authority under the
law of the jurisdiction where Bank is organized or where it has a Lending Office
or its principal place of business (or, if different, in which, other than by
reason of its execution and performance of the Loan Documents, it is treated as
resident for tax purposes) or in which its applicable lending office is located,
with respect to interest or commitment fees or other fees payable hereunder or
changes in the rate of tax on the overall net income of Bank), or (ii) imposes
on Bank any other condition or increased cost (not related to  taxation) in
connection with the transactions contemplated thereby or participations therein;
and the result of any of the foregoing is to increase the cost to Bank of making
or continuing or maintaining any Loan hereunder or to reduce any amount
receivable hereunder, then, in any such case, the Credit Parties shall promptly
pay to Bank any additional amounts necessary to compensate Bank, on an after-tax
basis, for such additional cost or reduced amount as determined by Bank (acting
reasonably and in good faith).  The Credit Parties shall not be required to pay
any amounts as provided in the preceding sentence, (i) to the extent such
increased cost or reduced amount is attributable to the wilful breach by Bank
(or its Affiliate) of any law or regulation, (ii) to the extent such increased
cost or reduced amount is attributable to a withholding for or on account of Tax
in respect of which the Credit Parties have complied with Section 12.4(d) or
(iii) to the extent Bank shall have already been compensated, or is not entitled
to compensation, for such increased cost or reduced amount under
Section 12.4(c).  If Bank becomes entitled to claim any additional amounts
pursuant to this Section 12.4 it shall reasonably promptly after obtaining
knowledge thereof notify Borrower of the event by reason of which Bank has
become so entitled, and each such notice of additional amounts payable pursuant
to this Section 12.4 submitted by Bank to the Credit Parties shall, absent
manifest error, be final, conclusive and binding for all purposes.

 

(h)           If at any time the Borrower or any other Credit Party is required
by law to make any deduction or withholding from any sum payable by it under
this Agreement or any other Loan Document (or if subsequently there is any
change in the rates at which or the manner in which such deductions or
withholdings are calculated), it shall promptly notify Bank upon becoming aware
of the same.  In addition, Bank shall promptly notify Borrower upon becoming
aware of any circumstances as a result of which Borrower or any other Credit
Party is or would be required to make any deduction or withholding from any sum
payable by it under this Agreement or under any other Loan Document (or if
subsequently there is or would be any change in the rates at which or the manner
in which such deductions or withholdings are calculated), whether as a result of
Bank ceasing to beneficially own interest payable hereunder or otherwise.  If
Bank ceases to be a Treaty Lender by reason of an action taken by Bank or by
reason of a failure by Bank to take any action as required by this Agreement
shall, upon becoming aware of such action or failure, also promptly notify
Borrower of its change in status, the date of such change and the reason for its
change in status.  The Borrower or any Credit Party, as appropriate, shall pay
the full amount deducted to the relevant taxing or other authority in accordance
with the applicable law and promptly provide an original tax certificate of
withholding to Bank.

 

(i)            To the extent that the Borrower or another Credit Party
reasonably determines that (i) Bank may recover Taxes deducted from payments
made by Borrower or such Credit Party under any Loan Document to the extent
Borrower or such Credit Party shall have paid additional amounts in respect of
such Taxes under Section 12.4(d) or (ii) a withholding or deduction for or on
account of taxes may be avoided or reduced if, in either case, Bank completes
certain procedural formalities and/or provides properly completed and executed
documentation prescribed by applicable law, Bank shall within a reasonable
timeframe cooperate with Borrower to complete such procedural formalities and/or
provide such documentation to the Borrower (in each case but save as further
provided below, upon the Borrower’s reasonable request and at the Borrower’s
sole cost and expense); and provided that (save as further provided below Bank
determines in its sole, good faith reasonable judgment that completing such
procedural formalities and/or providing such documentation will not disadvantage
or prejudice Bank in any manner and provided further that Bank acknowledges that
Section 12.4(i)(ii) applies (without limitation to any further application of
this Section 12.4(i)) from the date of this Agreement until the date on which
Bank receives approval under the Treaty to a full exemption from UK Withholding
Tax Deductions in respect of interest payable hereunder and the costs of
completing with the requisite procedural formalities in respect of such approval
shall be borne by Bank.

 

 

30

--------------------------------------------------------------------------------


 

 

(j)            If Bank determines in its sole, good faith reasonable judgment
that it has received a remission for, or a refund or direct credit in respect of
and specifically associated with any Taxes or Other Taxes as to which it has
been indemnified by any Credit Party, or with respect to which such Credit Party
has paid additional amounts, it shall promptly notify the Credit Party of such
remission, refund or direct credit and shall within 30 days from the date of
receipt of such refund or benefit of such remission or direct credit pay over
the amount of such refund or benefit of such remission or direct credit
(including any interest paid or credited by the relevant Governmental Authority
attributable to such remission, refund or direct credit) to the Credit Party but
only to the extent of indemnity payments made, or additional amounts paid, by
such Credit Party with respect to the Taxes or Other Taxes giving rise to such
remission, refund or direct credit, net of all out-of-pocket expenses of such
Person.  Notwithstanding any other provision of this Agreement, if Bank has made
a payment to any Credit Party in respect of a remission, refund or direct credit
of Taxes or Other Taxes pursuant to the preceding sentence, to the extent any
remission is withdrawn or any refund or direct credit is required to be repaid
to the relevant taxing authority, such amount shall be treated as a Tax subject
to indemnification under this Section 12.4.

 

(k)           If, at any time, Borrower requests Bank to deliver any forms or
other documentation in addition to those forms required to be delivered by such
Lender pursuant to Section 12.4, then Borrower shall, on demand reimburse Bank
for any costs and expenses (including attorneys’ fees and expenses) reasonably
incurred by Bank in the preparation or delivery of such forms or other
documentation.

 

(l)            If Borrower is required to pay additional amounts to Bank
pursuant to Section 12.4, then Bank shall use its reasonable efforts (consistent
with legal and regulatory restrictions) to change the jurisdiction of its
Lending Office so as to eliminate any such additional payment by Borrower which
may thereafter accrue if such change in the judgment of Bank is not otherwise
disadvantageous to Bank.  In addition to the foregoing and if Bank deems it
commercially reasonable in its sole discretion, such Lender agrees to obtain a
refund or credit for any additional amounts paid by Borrower to Bank pursuant to
Sections 12.4, and, to the extent any such refund or credit is obtained, apply
such amounts to the outstanding Obligations owing by such Credit Party under
this Agreement.  The Borrower shall indemnify the Bank for all costs and
expenses reasonably incurred by the Bank as a result of steps taken by it
pursuant to this Section 12.4(l).

 

(m)          If:

 

(i)            Bank (the “Existing Bank”) assigns or transfers any of its rights
or obligations under this Agreement or changes its Lending Office; and

 

(ii)           as a result of circumstances existing at the date the assignment,
transfer or change occurs, a Credit Party would be obliged to make a payment to
the assignee or transferee (the “Transferee”) or Bank acting through its new
Lending Office under this Section 12.4,

 

then the Transferee or Bank acting through its new Lending Office is only
entitled to receive payment under this Section 12.4 to the same extent as the
Existing Bank or Bank acting through its previous Lending Office would have been
if the assignment, transfer or change had not occurred.

 

(n)           On claiming reimbursement or compensation pursuant to this
Section 12.4 Bank shall deliver to Borrower a certificate setting forth in
reasonable detail the amount payable to Bank hereunder and such certificate
shall be conclusive and binding on the Credit Parties in the absence of manifest
error.

 

(o)           The agreements and obligations of the Credit Parties in this
Section 12.4 shall survive the payment of all other Obligations.  Save as
provided otherwise in this Section 12.4, this Section 12 does not in any way
limit the obligations of any Credit Party under the Loan Documents.

 

12.5        Severability of Provisions. Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

 

31

--------------------------------------------------------------------------------


 

 

12.6        Amendments in Writing, Integration.  Neither this Agreement nor the
Loan Documents can be amended or terminated orally.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.

 

12.7        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic copy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

12.8        Survival.  All covenants, representations and warranties made in
this Agreement shall survive the execution and delivery of the Loan Documents
and the making and funding of the Advances so long as any Obligations remain
outstanding (other than contingent indemnity obligations for which no claim has
been made) or Bank has any obligation to make Credit Extensions to Borrower. 
The obligations of Borrower to indemnify Bank with respect to the expenses,
damages, losses, costs and liabilities described in Section 12.2 and the
confidentiality provisions of Section 12.9 shall survive until all applicable
statute of limitations periods with respect to actions that may be brought have
run.

 

12.9        Confidentiality.  In handling any confidential information Bank and
all employees and agents of Bank, including but not limited to accountants,
shall exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement
or the other Loan Documents except that disclosure of such information may be
made (i) to the subsidiaries or affiliates of Bank in connection with their
present or prospective business relations with Borrower (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and instructed to keep such information
confidential in accordance with this Section 12.9), (ii) to prospective
transferees or purchasers of any interest in the Loans, provided that they have
(x) entered into a comparable confidentiality agreement in favor of Borrower to
which Borrower is a party or pursuant to which Parent and its Subsidiaries are
third party beneficiaries and (y) delivered a copy of such confidentiality
agreement to Borrower, (iii) as required by law, regulations, rule or order,
subpoena, judicial order or similar order, (iv) as may be required in connection
with the examination, audit or similar investigation of Bank by a regulatory
authority or examiner regulating or having jurisdiction over Bank and requiring
or requesting such disclosure and (v) as Bank may determine in connection with
the enforcement of any remedies hereunder at any time during the existence of an
Event of Default.  Confidential information hereunder shall not include
information that either:  (a) is in the public domain or in the knowledge or
possession of Bank when disclosed to Bank with no confidentiality obligations to
a third party, or becomes part of the public domain after disclosure to Bank
through no fault of Bank; or (b) is disclosed to Bank by a third party on a
non-confidential basis other than as a result of this Section 12.9, provided
Bank does not have actual knowledge that such third party is prohibited from
disclosing such information.  Should Bank be required to disclose any such
information by virtue of a subpoena or similar process by any court, tribunal,
or agency pursuant to items (iii), (iv) or (v) above, then Bank shall use
commercially reasonable efforts to promptly notify Borrower thereof so as to
allow Borrower or the other applicable Credit Party, at its sole cost and
expense, to seek a protective order or to take any other appropriate action to
protect its rights.

 

12.10      Patriot Act.  To help the government fight the funding of terrorism
and money laundering activities, Federal law requires all financial institutions
to obtain, verify, and record information that identifies each person who opens
an account.  WHAT THIS MEANS FOR YOU:  when you open an account, we will ask
your name, address, date of birth, and other information that will allow us to
identify you.  We may also ask to see your driver’s license or other identifying
documents.

 

12.11      No Consequential Damages.  No party to this Agreement or any other
Loan Document, nor any agent or attorney of such party or Bank, shall be liable
to any other party to this Agreement or any other Person on any theory of
liability for any special, indirect, consequential or punitive damages.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

32

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

EVOLVING SYSTEMS LIMITED

 

 

 

 

By:

 

 

 

Brian R. Ervine

 

 

 

 

Title:

Director

 

 

 

 

 

BRIDGE BANK, N.A.

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

33

--------------------------------------------------------------------------------

 


 

APPENDIX 1

 

NAME OF ACCOUNT DEBTOR

 

% WH TAXES

Accenture

 

10%

Alaska Communications

 

 

Alcatel

 

 

Alltel

 

 

AT&T Bellsouth

 

 

AT&T Cingular

 

 

Comcast

 

 

Cox

 

 

Cable & Wireless — Panama

 

 

Leap/Crickett

 

 

Lucent

 

 

Qwest

 

 

AT&T (Formerly SBC)

 

 

Shaw

 

 

SNET

 

 

Sprint/Nextel

 

 

Embarq

 

 

Telenor Pakistan

 

 

Telcordia

 

 

Tw Telecom

 

 

TNS

 

 

Vartec

 

 

Verisign

 

 

Verizon

 

 

Accenture

 

 

American Telecommunication, Inc.

 

Brazil 25% & 20%; Mexico 10%

Bulgaria Telecom

 

15%

British Telecom

 

 

Cable & Wireless

 

 

Cybercity

 

 

Danet

 

 

Lebanon MIC 1 S.A.L.

 

 

Hutchison UK

 

 

Hutchison Whampoa

 

 

Inmarsat

 

 

Monet

 

 

MTN SA

 

 

MTN Nigeria

 

5%

NEC Japan

 

 

NTL (Acquired By Virgin Media)

 

 

Siemens AG/VIPNet

 

 

Siemans CAC

 

 

Nokia/Siemans

 

 

SiMobile

 

 

Swisscom

 

 

T-Mobile

 

 

Tele2

 

 

Virgin Media

 

 

VipNet

 

 

Vodafone Egypt

 

15%

Vodafone Greece

 

 

IBM Greece

 

 

Vodafone Japan

 

10%

Vodafone UK

 

 

Wireless Trade

 

5%

 

34

--------------------------------------------------------------------------------


 

Appendix 2

 

Locations of Inventory and Equipment

 

Office Locations

 

Evolving Systems, Inc.
9777 Pyramid Court, Suite 100
Englewood, CO  80112
USA

 

Evolving Systems Limited
One Angel Square
Torrens Street
London EC1V 1PL
UK

 

Evolving Systems Limited
Riverside Buildings
108 Walcot Street
Bath BA1 5BG
UK

 

Tertio Deutschland GmbH
Erich-Zeitler-Strasse 12
85737 Ismaning
Munich
Germany

 

Evolving Systems Networks India Private Ltd.
3rd Floor, HM Geneva House
14, Cunningham Road
Bangalore — 560 052
India

 

Evolving Systems Networks India Private Ltd.
Shah Sultan Complex
Door No. 17, Ali Asker Road
Bangalore — 560 052
India

 

Evolving Systems Limited

P-3-15, Plaza Damas

60, Jalan Sri Hartamas 1,

Sri Hartamas

50480 Kuala Lumpur

Malaysia

 

35

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ADVANCE REQUEST FORM

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

BORROWING BASE CERTIFICATE

 

Borrower:  EVOLVING SYSTEMS LIMITED

 

Lender: Bridge Bank, N.A.

 

 

 

Commitment Amount:  $5,000,000

 

 

 

ACCOUNTS RECEIVABLE

 

 

 

 

 

1.

Accounts Receivable Book Value as of

 

 

 

$

 

2.

Additions (please explain on reverse)

 

 

 

$

 

3.

TOTAL ACCOUNTS RECEIVABLE

 

 

 

$

 

 

 

 

 

 

 

 

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

 

 

 

 

 

4.

Amounts over 90 days due*

 

$

 

 

 

5.

Balance of 35% over 90 day accounts

 

$

 

 

 

6.

Concentration Limits*

 

 

 

 

 

7.

Foreign Accounts

 

$

 

 

 

8.

Governmental Accounts

 

$

 

 

 

9.

Contra Accounts

 

$

 

 

 

10.

Demo Accounts

 

$

 

 

 

11.

Intercompany/Employee Accounts

 

$

 

 

 

12.

Other (please explain on reverse)

 

$

 

 

 

13.

TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

 

 

 

$

 

14.

Eligible Accounts (#3 minus #13)

 

 

 

$

 

15.

LOAN VALUE OF ELIGIBLE ACCOUNTS (80% of #14)

 

 

 

$

 

16.

Eligible Cash

 

 

 

$

 

17.

LOAN VALUE OF ELIGIBLE CASH (100% of #16)

 

 

 

$

 

18.

LOAN VALUE OF ACCOUNTS PLUS ELIGIBLE CASH (#15 plus #17)

 

 

 

 

 

BALANCES

 

 

 

 

 

19.

Maximum Loan Amount

 

 

 

$

5,000,000

 

20.

Total Funds Available [Lesser of #18 or #19]

 

 

 

$

 

21.

Present balance owing on Line of Credit

 

 

 

$

 

22.

Outstanding under Sublimits (Letters of Credit, FX Contracts)

 

 

 

$

 

23.

AVAILABILITY (#20 minus #21 and #22)

 

 

 

$

 

 

--------------------------------------------------------------------------------

* Or 120 days in the case of Accounts of Qwest, Vodafone Egypt and Cable &
Wireless Panama (or any of their respective successors)

 

The undersigned represents and warrants that the foregoing is true, complete and
correct in all material respects, and that the information reflected in this
Borrowing Base Certificate complies in all material respects with the
representations and warranties set forth in the Loan and Security Agreement
between the undersigned and Bridge Bank, N.A..

 

EVOLVING SYSTEMS LIMITED

 

 

 

 

 

 

 

 

By:

 

 

 

Authorized Signer

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO:

 

BRIDGE BANK, N.A.

 

 

 

FROM:

 

EVOLVING SYSTEMS LIMITED

 

     The undersigned authorized officer of EVOLVING SYSTEMS LIMITED (“Borrower”)
hereby certifies, solely in his or her capacity as an authorized officer of
Borrower, that in accordance with the terms and conditions of the Loan Agreement
between Borrower and Bank (the “Agreement”), (i) Borrower is in compliance for
the period ending                                with all covenants except as
noted below, (ii) no Default or Event of Default exists as of the date hereof[,
except as set forth in Schedule [    ] attached hereto], and (iii) all
representations and warranties of Borrower stated in the Agreement are true and
correct in all material respects as of the date hereof except [(x) as set forth
in Schedule [    ] attached hereto and (y)] to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier
date.  Attached herewith are the [audited/unaudited] financial statements
required pursuant to Section 6.3[(a)][(b)] of the Agreement.  Such financial
statements fairly present in all material respects the consolidated financial
position and results of operations of Borrower (or such Subsidiary) and its
consolidated Subsidiaries as of the dates and for the relevant periods indicated
(subject in the case of unaudited financial statements, to year end adjustments
and matters that would be disclosed in financial statement notes). Capitalized
terms used but not defined herein shall have the meanings set forth in the
Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

 

 

Monthly financial statements

 

Monthly within 30 days

 

Yes

 

No

 

N/A

Annual (CPA Audited)

 

FYE within 120 days

 

Yes

 

No

 

N/A

10K and 10Q

 

(as applicable)

 

Yes

 

No

 

N/A

A/R Audit

 

Initial and Annual

 

Yes

 

No

 

N/A

Operating Budget

 

within 30 days of FYE

 

Yes

 

No

 

N/A

IP Report

 

Upon Bank’s request within 10 days

 

Yes

 

No

 

N/A

Deposit balances with Bank

 

$

 

Yes

 

No

 

N/A

Deposit balances outside Bank

 

$

 

Yes

 

No

 

N/A

5% Licenses Report

 

Monthly

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

 

 

EBITDA measured on a trailing 12 month basis*

 

$4,700,000 through 6/30/08 and $4,250,000 thereafter

 

$

 

Yes

 

No

 

N/A

Fixed Charge Coverage Ratio*

 

1.30:1.00 through 3/31/2008; 1.15:1.00 thereafter

 

      :1.00

 

Yes

 

No

 

N/A

Senior Leverage Ratio*

 

2.25:1.00 through 9/30/2008; 1.75:1.00 thereafter

 

      :1.00

 

Yes

 

No

 

N/A

Minimum Liquidity

 

$4,500,000

 

$

 

Yes

 

No

 

N/A

 

--------------------------------------------------------------------------------

*beginning March 31, 2008 and at the end of each fiscal quarter thereafter.

 

Comments Regarding Exceptions:  See Attached.

 

BANK USE ONLY

 

 

 

Sincerely,

 

Received by:

 

 

 

 

 

AUTHORIZED SIGNER

 

 

 

 

 

Date:

 

 

 

 

 

Verified:

 

 

 

SIGNATURE

 

AUTHORIZED SIGNER

 

 

 

 

 

Date:

 

 

 

TITLE

 

 

Date:

 

Compliance Status

Yes

No

 

1

--------------------------------------------------------------------------------


 

ANNEX A

 

SHARES

 

None.

 

1

--------------------------------------------------------------------------------